       Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 1 of 52



 1   XAVIER BECERRA
     Attorney General of California
 2   MARK R. BECKINGTON
     Supervising Deputy Attorney General
 3   LARA HADDAD
     Deputy Attorney General
 4   State Bar No. 319630
      300 South Spring Street, Suite 1702
 5    Los Angeles, CA 90013
      Telephone: (213) 269-6250
 6    Fax: (916) 731-2124
      E-mail: Lara.Haddad@doj.ca.gov
 7   Attorneys for Governor Gavin Newsom and
     Secretary of State Alex Padilla, in their Official
 8   Capacities

 9                             IN THE UNITED STATES DISTRICT COURT

10                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

11

12

13
     DONALD BLANKENSHIP and DENISE                            Case No. 3:20-cv-04479
14   PURSCHE,
                                                       DECLARATION OF RACHELLE
15                                         Plaintiffs, DELUCCHI IN SUPPORT OF STATE
                                                       DEFENDANTS’ OPPOSITION TO
16                    v.                               PLAINTIFFS’ MOTION FOR
                                                       TEMPORARY RESTRAINING ORDER
17                                                     AND/OR PRELIMINARY INJUNCTION
     GAVIN NEWSOM, in his official capacity as
18   Governor of California, and ALEX PADILLA,
     in his official capacity as Secretary of State
19   of California,

20                                         Defendants.

21

22

23

24

25

26

27

28
                                                          1
                   Declaration of Rachelle Delucchi ISO State Defs.’ Opp. to Plaintiffs’ TRO Motion (3:20-cv-04479)
       Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 2 of 52



 1                           DECLARATION OF RACHELLE DELUCCHI

 2         I, Rachelle Delucchi, declare:

 3         1.    I make this declaration based on my own personal knowledge, and if called upon as a

 4   witness to testify in this matter, I could and would testify competently to the matters stated herein.

 5         2.    I am an attorney and have worked at the Secretary of State’s Office for 18 years. I

 6   have been Elections Counsel at the Secretary of State’s Office for over 11 years in the Elections

 7   Division. I craft and review documents for county use, including candidate documents and

 8   elections calendars; I craft and review guidance for counties for elections purposes; I review and

 9   litigate ballot designations for statewide candidates; and I craft and review legislation and issue

10   guidance based on legislation. I am very familiar with elections procedures for the general

11   election.

12         3.    For the November 2020 general election, the nomination papers for any independent

13   candidate seeking to qualify for the general ballot must be signed by at least 196,964 eligible

14   voters. Attached hereto as Exhibit 1 is a true and correct copy of Summary of Qualifications and

15   Requirements for the Office of Presidential Elector – Independent Nomination, also available at

16   https://elections.cdn.sos.ca.gov//statewide-elections/2020-primary/president-elector-

17   independent.pdf, at p. 2 (last visited July 10, 2020).

18         4.    Attached hereto as Exhibit 2 is a true and correct copy of the guidance issued by the

19   Secretary of State relating to notary services during the pandemic and shelter-at-home orders.

20   This guidance is also available at https://www.sos.ca.gov/business-programs/bizfile/covid-19-

21   frequently-asked-questions/ (last visited July 10, 2020).

22         5.    Exhibit 1 shows that the deadline for independent candidates to submit signatures in

23   order to qualify for the election ballot in November 2020 is August 7, 2020. The signatures must

24   be submitted to local county officials.

25         6.    Attached hereto as Exhibit 3 is a true and correct copy of the November 3, 2020,

26   General Election Calendar, also available at https://elections.cdn.sos.ca.gov//statewide-

27   elections/2020-primary/section-8-general-calendar.pdf (last visited July 10, 2020).

28
                                                          2
                   Declaration of Rachelle Delucchi ISO State Defs.’ Opp. to Plaintiffs’ TRO Motion (3:20-cv-04479)
       Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 3 of 52



 1         7.     Based on the current number of registered voters in California, a political body

 2   attempting to qualify as a party needed 68,180 voter registrations to qualify for the November

 3   2020 ballot, by July 3, 2020. These registrations could have been solicited in person, by mail or

 4   through the internet and social media, and submitted at any time before the July deadline.

 5   Attached hereto as Exhibit 4 is a true and correct copy of the February 18, 2020 Report of

 6   Registration, also available at https://elections.cdn.sos.ca.gov/ror/15day-presprim-

 7   2020/county.pdf (last visited July 10, 2020).

 8         8.     The period between August 7, 2020, when nomination papers for independent

 9   candidates are due to county election officials, and August 27, 2020, when the certified candidate

10   list is issued, is time-sensitive to the elections process.

11         9.     The General Election Calendar shows that on August 13, 2020, the Secretary of State

12   will have a random, alphabetized drawing at 11 a.m. and mail the results immediately to county

13   elections officials so they may determine the order in which the candidates will appear on the

14   general election ballot.

15         10.    The General Election Calendar shows that August 13, 2020 is also the last day for the

16   Secretary of State’s Office to compute the number valid signatures submitted for each

17   independent Presidential Elector candidate's nomination paper, to notify the election officials of

18   the results, and to determine whether further action is necessary.

19         11.    The Calendar also shows that by August 22, 2020, the Secretary of State’s Office

20   must notify each candidate qualifying for office of all other candidates who will appear on the

21   general election ballot.

22         12.    Finally, by August 27, 2020, the Secretary of State must certify and send to county

23   election officials the list of candidates for the general election ballot.

24         13.    Especially in light of the COVID-19 pandemic, California elections officials are

25   planning for the numerous contingencies, and ongoing efforts to prepare for the November

26   election are informed by the pandemic. Any unexpected disruption of these efforts—including

27   delaying the deadlines for submission of signatures for independent candidates to qualify for the

28
                                                           3
                    Declaration of Rachelle Delucchi ISO State Defs.’ Opp. to Plaintiffs’ TRO Motion (3:20-cv-04479)
Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 4 of 52
Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 5 of 52




   EXHIBIT 1
               Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 6 of 52

               ALEX PADILLA | SECRETARY OF STATE | STATE OF CALIFORNIA
               ELECTIONS DIVISION
               1500 11th Street, 5th Floor, Sacramento, CA 95814 | Tel 916.657.2166 | Fax 916.653.3214 | www.sos.ca.gov




                                                         Summary of
                                      Qualifications and Requirements for the Office of

                                             PRESIDENTIAL ELECTOR
                                                   INDEPENDENT NOMINATION
                                      November 3, 2020, Presidential General Election

An independent nominee for President of the United States attains ballot status by qualifying a
group of 55 Presidential Electors who pledge their votes to that independent presidential
nominee.                                                                        §§ 8303, 8304 1

I. QUALIFICATIONS

       A candidate for Presidential Elector must have a valid voter registration affidavit on file in
       the county of residence at the time nomination papers are obtained. There are no political
       party preference restrictions on electors; they need only be registered voters in California.
                                                                                                  § 201

       In addition to qualifying the 55 Presidential Electors, the person seeking the independent
       nomination for President of the United States must be a natural-born citizen of the United
       States, at least 35 years of age, and a resident of the United States for at least 14 years.
                                                                            U.S. Const., art. II, § 1, cl. 5

II. REQUIREMENTS

       A. A presidential candidate for whom a nomination paper has been filed as a partisan
          candidate at the primary election and who is defeated for his or her party nomination at
          the primary election is ineligible for nomination as an independent candidate.   § 8301

       B. NOMINATION PAPERS

             A candidate for presidential elector must circulate nomination papers for signatures
             between April 24, 2020 (E-193), and 5:00 p.m. on August 7, 2020 (E-88), and deliver
             them to the county elections official of the county in which the papers were circulated.
             The nomination papers will be forwarded for filing with the Secretary of State after the
             verification of signatures by the county elections official.               § 8403(a)(2)

             Whenever a group of candidates for Presidential Elector, equivalent to 55, files a
             nomination paper with the Secretary of State, the nomination paper may contain the name


1
    All code section references are to the California Elections Code unless otherwise stated.
         Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 7 of 52
Qualifications and Requirements
Presidential Elector Independent Nomination
November 3, 2020, Presidential General Election                                               Page 2

        of the candidate for U.S. President and U.S. Vice President for whom all of those
        candidates for Presidential Elector pledge themselves to vote.             § 8303

        The nomination papers must be signed by at least 196,964 registered voters (equivalent to
        1% of the statewide registration from the November 2018 General Election).
                                                                            §§ 2187(c)(6), 8400

        1. All signers must be registered voters of the state.                          § 100, 8400

        2. Any registered voter who is a candidate may obtain signatures to and sign his or her
           own nomination papers.                                                     § 106(a)

        3. Circulators shall be 18 years of age or older.                             §§ 102, 8451

        4. The nomination paper shall be delivered to the county elections official of the county
           in which the signers reside and are voters.                                     § 8403

    C. DECLARATION OF CANDIDACY—PRESIDENTIAL ELECTOR

        1. EACH of the 55 candidates for Presidential Elector must complete a Declaration of
           Candidacy and file it with the county elections official of the county in which he or
           she is registered to vote. The declaration shall state:

            a.   The candidate’s residence address,
            b.   That the candidate is a voter in the precinct in which he or she resides,
            c.   The name of the office sought (i.e., Presidential Elector),
            d.   That the candidate will not withdraw as a candidate before the election, and
            e.   That if elected, the candidate will qualify for the office.                  § 8550

        2. The Declaration of Candidacy shall be left with the county elections official not later
           than 5:00 p.m. on August 7, 2020 (E-88).                                       § 8550

III. GENERAL INFORMATION

    A. A copy of the nomination paper and a Declaration of Candidacy can be obtained from the
       county elections official. The nomination paper must be delivered to the elections official
       of the county where the paper was circulated. The Declaration of Candidacy can be
       mailed to or filed in person in the Elections Division of the Secretary of State’s Office at
       1500 11th Street, 5th Floor, Sacramento, California, 95814, or at any county elections
       office.

    B. Because of the requirements of the Federal Election Campaign Act, as amended,
       candidates for federal office should contact the Federal Election Commission at 1050
       First Street, NE, Washington, D.C., 20463, or call toll-free (800) 424-9530 for a copy of
       the Act, related regulations giving the filing requirements for reporting campaign
       contributions, and the forms on which to file.
               Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 8 of 52
      Qualifications and Requirements
      Presidential Elector Independent Nomination
      November 3, 2020, Presidential General Election                                                  Page 3

          C. No filing fee is required from any person in order to file nomination papers.

          D. The term of office for United States President is four years, beginning January 20, 2021.
                                                                U.S. Const., art. II, § 1; 20th Amend., § 1

                                               IMPORTANT NOTICE
This information sheet of candidate qualifications and procedures is for general information only and does not
have the force and effect of law, regulation, or rule. In case of conflict, the law, regulation, or rule will apply.
The candidate should obtain the most up-to-date information available because of possible changes in law.
Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 9 of 52




   EXHIBIT 2
COVID-19 Frequently Case
                    Asked Questions | California Secretary
                          3:20-cv-04479-RS                 o...
                                                     Document              13-3 https://www.sos.ca.gov/business-programs/bizfile/covid-19-fre...
                                                                                 Filed 07/10/20 Page 10 of 52



         Alex Padilla
         California Secretary of State


             What can we help you with?

                                                                      Search




            COVID-19 Frequently Asked Questions
            Is the Secretary of State open for business?
            Yes. While Sacramento public counter services are currently suspended in furtherance of Governor Newsom’s Shelter
            in Place Order and precautions deemed necessary by Secretary of State Alex Padilla, our office remains operational
            and continues to provide mission critical functions and services. We will continue to have limited staff in the office at
            any given time with other staff working remotely in order to maintain essential operations. Customers with questions
            are encouraged to utilize the many resources available on our website, ask Eureka - our award winning online chatbot,
            or submit your inquiries via email whenever possible. Telephone wait times may be longer than usual while we operate
            with limited employees in office in order to preserve the health and safety of our customers and staff.


            Apostilles and Notary Public
            1. Is the Secretary of State still processing Apostilles?
            2. How can I file my notary public oath and bond if the county offices are closed?
            3. Are the duties of a notary public considered essential services?
            The California Secretary of State’s office encourages all notaries public to follow the guidance provided by public health
            officials at a federal, state, and local level should they choose to continue to perform notarial acts under the parameters
            of Governor Newsom’s Executive Order N-33-20. California notaries public are not prohibited from performing a
            notarial act during a shelter in place order. However, preservation of the public health and safety of Californians,
            including all notaries public, is of the utmost concern so it is recommended that each notary public continue to stay
            apprised of and operate under any health directives from the Department of Public Health as the situation raised by the
            COVID-19 pandemic remains fluid.

            The Secretary of State will not take action against a notary for having entries in their notary journal during this state of
            emergency provided the notary otherwise is complying with their notarial duties.

            4. Can California Notaries Public perform a notarial act without the physical presence of the
            signer (Remote Online Notarization)?
            California Law does not provide the authority for California notaries public to perform a remote online notarization. The
            personal appearance of the document signer is required before the notary public. However, California citizens who
            wish to have their documents notarized can seek a mobile California notary public.

            5. How do I notarize a document during California’s shelter-in-place order?
            During this unprecedented time, those seeking notarization may do so safely by contacting a mobile notary. Mobile
            notaries are individual notaries who travel to a customer's location to perform notarizations. When a mobile notary



1 of 2                                                                                                                              7/8/20, 12:08 PM
COVID-19 Frequently Case
                    Asked Questions | California Secretary
                          3:20-cv-04479-RS                 o...
                                                     Document           13-3 https://www.sos.ca.gov/business-programs/bizfile/covid-19-fre...
                                                                              Filed 07/10/20 Page 11 of 52

           arrives at an agreed-upon location, they may practice physical distance while observing a customer sign a
           document. All California notaries public may consider the following guidelines to assist in maintaining proper social
           distancing:

                  (a) When you arrive at the customer's location or an individual appears before you, let them know that you want
                      to maintain a safe distance to adhere to CDC guidelines.
                  (b) From a safe distance, verify the identity of the individual appearing before you.
                  (c) From a safe distance, perform the notarial act, including all journal entries.
                  (d) After you have made your journal entries, you may wish to step back to a safe distance while the individual
                      signs your journal and enters their thumbprint, if needed, while still maintaining control and direct line of
                      sight of your journal.
                  (e) Once the notarization is complete, return the notarized document back to the customer.

           6. My Notary Public Commission was extended, but I have received a new commission
           package, what do I do?

           Business Entities




2 of 2                                                                                                                             7/8/20, 12:08 PM
Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 12 of 52




    EXHIBIT 3
                    Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 13 of 52

                                                     November 3, 2020, General Election Calendar

    3/17/20         1. AMENDED CANDIDATE INTENTION STATEMENT — DEADLINE
    (E-231)            Last day to file an amended Candidate Intention Statement (Form 501) to accept                Gov. Code
  [E+14 from           the voluntary expenditure limit for the general election if the voluntary               §§ 85200, 85400,
primary election]      expenditure ceiling was rejected in the primary election, but not exceeded                 85401, 85600,
                       during that election. The filing of an amended Form 501 allows State Senator                   85601(c)
                       and Member of the Assembly candidates to qualify to purchase space for a 250-
                       word candidate statement in the official voter information guide of the county or
                       counties in their jurisdiction.
    4/24/20         2. INDEPENDENT PRESIDENTIAL ELECTOR CANDIDATES —
       to              NOMINATION PAPERS
     8/7/20            Period in which independent Presidential Elector candidates shall circulate                 § 8403(a)(2)1
(E-193 to E-88)        nomination papers to obtain signatures and submit them to the county elections
                       official for examination.
    5/18/20         3. INDEPENDENT PRESIDENTIAL ELECTOR CANDIDATES —
       to              NOMINATION PAPERS FORWARDED TO SECRETARY OF STATE
    8/31/20            Period in which county elections officials must deliver the nomination papers of         Cal. Code Regs.,
(E-169 to E-64)        independent Presidential Elector candidates to the Secretary of State for filing.         tit. 2, § 20090;
                                                                                                                       § 8403(b)
     3/4/20         4. VERIFICATION OF INDEPENDENT EXPENDITURES
       to              The Verification of Independent Expenditures (Form 462) is used to identify an         Gov. Code § 84213
    11/3/20            individual responsible for ensuring that the campaign committee’s independent
   (E-244-E)           expenditures were not coordinated with the listed candidate or the opponent or
                       measure committee and that the committee will report all contributions and
                       reimbursements as required by law. An independent expenditure is not subject
                       to state or local contribution limits. This form must be emailed to the Fair
                       Political Practices Commission within 10 days of an independent expenditure of
                                        2
                       $1,000 or more.
    3/4/20          5. $5,000 REPORT (ELECTRONIC FILERS ONLY)
      to               Period in which candidates for state office and their controlled committees, and             Gov. Code
    8/4/20             committees primarily formed to support or oppose state measures, must file a                  §§ 84204,
(E-158 to E-91)        Contribution Report (Form 497) within 10 business days if $5,000 or more is               85309(c) & (d)
                       received from a single source outside the 90-day election cycle.2
                        On an ongoing basis, recipient committees must file a disclosure report within                Gov. Code
                        10 business days of making a contribution of $5,000 or more or an independent                 § 84204.5
                        expenditure of $5,000 or more to support or oppose the qualification or passage
                        of a single state ballot measure, a single local initiative, or a referendum ballot
                                 2
                        measure.
     6/8/20         6. GOVERNOR'S PROCLAMATION — ISSUANCE
    (E-148)            On or before this date, the Governor shall issue a proclamation calling the                      § 12000
                       general election and shall state the time of the election and the offices to be
                       filled and transmit a copy of the proclamation to the board of supervisors of
                       each county. The Secretary of State will send an informational copy of the
                       proclamation to each county elections official.


                                                             8-1
                       Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 14 of 52

                                                         November 3, 2020, General Election Calendar
      6/25/20          7. INITIATIVE MEASURE QUALIFICATION DEADLINE
      (E-131)             Last day for an initiative measure to qualify for the general election ballot.         Cal. Const. art. II,
                                                                                                                             § 8(c)
      6/25/20          8. LEGISLATIVE MEASURE QUALIFICATION DEADLINE
      (E-131)             Last day for the Legislature to adopt a constitutional amendment, bond measure,                    § 9040
                          or other legislative measure in order for the proposed measure to appear on the
                          general election ballot.
       7/3/20          9. STATEWIDE BALLOT MEASURES — BALLOT LABEL AND TITLE
      (E-123)             AND SUMMARY DEADLINE
[Date designated by       By this date, the Attorney General is asked to provide to the Secretary of State          §§ 9050, 9051,
 Secretary of State]      all official ballot labels and titles and summaries for the statewide ballot                9054, 13282
                          measures that have qualified for the general election to ensure there is sufficient
                          time to have them translated into all required languages prior to the public
                          examination period of the state Voter Information Guide.
      7/3/20           10. REPORT OF REGISTRATION — 123-DAY COUNTY READINESS
        to                 Period in which county elections officials shall notify the Secretary of State that   § 2187(a) & (c)(4)
     7/24/20               voter registration information is available in the California Statewide Voter
 (E-123 to E-102)          Registration System (VoteCal) by indicating Report of Registration readiness in
                           their Election Management System (EMS) with respect to voters registered as of
                           July 3, 2020 (E-123).
       7/6/20          11. STATEWIDE BALLOT MEASURES — NEWS RELEASE INVITING
      (E-120)              ARGUMENTS
                           On or before this date, the Secretary of State will issue a general news release          §§ 9060-9063
                           requesting voters to submit an argument in each case where either the argument
                           for or against any statewide ballot measure has not been prepared and filed.

       7/7/20        12. STATEWIDE BALLOT MEASURES — ARGUMENT SUBMISSION
      (E-119)            DEADLINE
[Date designated by      Last day for submittal of arguments for or against each qualified statewide ballot         §§ 9041-9044,
 Secretary of State]     measure to the Secretary of State. Arguments shall not exceed 500 words, and,                9064, 9065,
                         once submitted, no argument may be amended or deleted without a writ of                             9068
                         mandate.

      7/12/20*       13. STATEWIDE BALLOT MEASURES — SELECTION AND EXCHANGE
      (E-114)            OF ARGUMENTS FOR OR AGAINST MEASURES
[Date designated by      On or before this date, the Secretary of State will select arguments for inclusion          §§ 9067, 9069
 Secretary of State]     in the state Voter Information Guide where more than one has been submitted in
     [Sunday]            favor of or against the same measure. Following the selection, the Secretary of
                         State will exchange arguments with opposing authors and request rebuttal
                         arguments and summary information, which shall be submitted by July 16, 2020
                         (E-110).




                                                                 8-2
                      Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 15 of 52

                                                       November 3, 2020, General Election Calendar
      7/13/20        14. CANDIDATE STATEMENTS IN THE COUNTY VOTER
         to              INFORMATION GUIDE
       8/7/20            Period in which candidates for United States Representative in Congress, State              Gov. Code
  (E-113 to E-88)        Senator, and Member of the State Assembly may purchase space for a 250-word                § 85601(c);
                         candidate statement in the county voter information guide of the county in their           §§ 13307.5,
                         jurisdiction. In multi-jurisdictional contests, candidates must submit and                     13707.7
                         purchase statements in each county in which they want their candidate statement
                         to appear. Candidates for State Senator and Member of the State Assembly may
                         purchase space for a candidate statement only if they have agreed to accept the
                         voluntary expenditure limits on their Candidate Intention Statement (Form 501).

      7/16/20        15. STATEWIDE BALLOT MEASURES — ANALYSIS, "YES" AND "NO"
      (E-110)            STATEMENTS, BOND STATEMENT, AND TEXT DEADLINE
[Date designated by      By this date, the Legislative Analyst and Legislative Counsel must provide all          §§ 9085, 9087,
 Secretary of State]     official analyses, “Yes” and “No” statements, and texts of the statewide ballot             9088, 9091
                         measures that have qualified for the general election ballot, and a statement of
                         bond debt, if necessary, so that the Secretary of State has sufficient time to
                         prepare a copy for public examination and to translate the state Voter
                         Information Guide into all required languages.
      7/16/20        16. POLITICAL PARTY STATEMENT OF PURPOSE DEADLINE
      (E-110)            Last day for political parties to submit statements of purpose, not to exceed 200            § 9084(e)
[Date designated by      words, for inclusion in the state Voter Information Guide, if space allows.
 Secretary of State]

      7/16/20        17. STATEWIDE BALLOT MEASURES — REBUTTAL ARGUMENT AND
      (E-110)            SUMMARY INFORMATION DEADLINE
[Date designated by      Last day for selected argument authors to submit rebuttal arguments and                      §§ 9069,
 Secretary of State]     summary information for or against ballot measures qualified for the general             9084(c) & (e)
                         election ballot. Rebuttal arguments shall not exceed 250 words, and summary
                         information shall not exceed 50 words.
      7/21/20        18. STATE VOTER INFORMATION GUIDE AVAILABLE FOR PUBLIC
         to              EXAMINATION
      8/10/20            Period in which the state Voter Information Guide for the general election will Gov. Code § 88006;
  (E-105 to E-85)        be available for public examination and in which any elector may seek a writ of      §§ 9054, 9082,
                         mandate to amend or delete any portion thereof prior to its printing.                  9092, 13282

     7/24/20         19. REPORT OF REGISTRATION — 123-DAY COUNTY READINESS
     (E-102)             DEADLINE
                         Deadline for county elections officials to indicate Report of Registration           § 2187(a) & (c)(4)
                         readiness in their Election Management System (EMS) of all voters registered as
                         of July 3, 2020 (E-123), so the Secretary of State can compile a statewide listing
                         of voters.




                                                              8-3
                     Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 16 of 52

                                                       November 3, 2020, General Election Calendar
     7/28/20         20. CHANGE OF CANDIDATE'S DESIGNATION ON BALLOT
     (E-98)              Last day that any candidate may request in writing a different ballot designation        Cal. Code Regs.,
                         than that used in the primary election. The written request shall be accompanied        tit. 2, § 20711(e);
                         by a ballot designation worksheet. This request should be made to both the                    §§ 13107(e),
                         Secretary of State and the county elections official.                                           13107.3(h)

     7/31/20        21. CAMPAIGN STATEMENT — SEMIANNUAL
      (E-95)            Last day to file semiannual campaign statements, if required, by all candidates,              Gov. Code
[Date fixed by law]     organizations, committees, and slate mailers.
                                                                      2                                          §§ 84200, 84218

      8/3/20         22. RANDOMIZED ALPHABET DRAWING — NOTICE
      (E-92)             Last day for the Secretary of State to notify the news media and other interested       § 13112(b)(1)(C)
                         parties of the place of the randomized alphabet drawing to be held at 11:00 a.m.                   & (c)
                         on August 13, 2020 (E-82).
      8/4/20         23. $5,000 REPORT (ELECTRONIC FILERS ONLY) — DEADLINE
      (E-91)             Last day candidates for state office and their controlled committees, and                    Gov. Code
                         committees primarily formed to support or oppose state measures, to file a                    §§ 85204,
                         disclosure report within 10 business days if $5,000 or more was received from a           85309(c) & (d)
                         single source outside the 90-day election cycle.
      8/5/20         24. ELECTION CYCLE REPORTS — 24-HOUR PAYMENT REPORT
        to               (SLATE MAILER ORGANIZATIONS)
     11/3/20             During the 90 days immediately preceding an election, each slate mailer                 Cal. Code Regs.,
   (E-90 to E)           organization that receives a payment of $2,500 or more for the purpose of                 tit. 2, § 18116;
                         supporting or opposing any candidate or ballot measure in a slate mailer must         Gov. Code § 84220
                         report the payment within 24 hours to the Secretary of State's office by online or
                         electronic transmission only. (Deadlines are extended to the next business day
                         when they fall on a Saturday, Sunday, or an official state holiday, except for the
                         weekend before an election.) Such payments may be reported on a Slate Mailer
                                                          2
                         Late Payment Report (Form 498).
      8/5/20         25. ELECTION CYCLE REPORTS — 24-HOUR CONTRIBUTION
        to               REPORT
     11/3/20             During the 90 days immediately preceding an election, or on the date of the              Cal. Code Regs.,
   (E-90 to E)           election, the following contributions that total in the aggregate of $1,000 or             tit. 2, § 18116;
                         more must be reported within 24 hours to the Secretary of State's office by                     Gov. Code
                         online or electronic transmission only: contributions made to or received by a          §§ 82036, 84203,
                         candidate on the November 3, 2020, ballot; contributions made to or received by          84203.3, 85204,
                         a primarily formed candidate or ballot measure committee on the November 3,                           85309
                         2020, ballot; or, contributions made to or received by a political party
                         committee. For purposes of the Board of Administration of the Public
                         Employees' Retirement System and the Teachers' Retirement Board, the date of
                         the election is the deadline to return ballots. (Deadlines are extended to the next
                         business day when the deadline falls on a Saturday, Sunday, or an official state
                         holiday, except for the weekend before the election.) Recipients of non-
                         monetary or in-kind contributions must file within 48 hours of the date the non-
                         monetary or in-kind contribution was received. These contributions are reported
                                                                  2
                         on the Contribution Report (Form 497).



                                                              8-4
              Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 17 of 52

                                                November 3, 2020, General Election Calendar
   8/5/20     26. ELECTION CYCLE REPORTS — 24-HOUR INDEPENDENT
     to           EXPENDITURE REPORT
  11/3/20         During the 90 days immediately preceding an election or on the date of the             Cal. Code Regs.,
(E-90 to E)       election, an independent expenditure of $1,000 or more made to a specific                tit. 2, § 18116;
                  candidate or measure involved in an election must be reported on the                          Gov. Code
                  Independent Expenditure Report (Form 496) within 24 hours to the Secretary of        §§ 82036.5, 84204,
                  State's office by online or electronic transmission only. For purposes of the           84215(e), 85204
                  Board of Administration of the Public Employees' Retirement System and the
                  Teachers' Retirement Board, the date of the election is the deadline to return
                                                                                                   2
                  ballots and a copy of the Form 496 must be filed with the relevant board office.

  8/7/20      27. VOTER'S CHOICE ACT COUNTIES: CALCULATE NUMBER OF
  (E-88)          BALLOT DROPOFF LOCATIONS AND VOTE CENTERS
                  On this date, the county elections officials of counties implementing the Voter's   § 4005(a)(1)(A),
                  Choice Act must calculate the location and number of dropoff locations and (a)(3)(A), (a)(4)(A),
                  vote centers based on specific ratios of the number of voters registered as of this           (a)(5)
                  date.

  8/7/20      28. INDEPENDENT PRESIDENTIAL ELECTOR CANDIDATES —
  (E-88)          NOMINATION PAPERS FILING DEADLINE
[5:00 p.m.]       No later than 5:00 p.m. on this day, all independent Presidential Elector                   § 8403(a)(2)
                  candidates must deliver their nomination papers to the county elections official
                  for filing.
  8/7/20      29. CANDIDATE STATEMENTS IN THE COUNTY VOTER
  (E-88)          INFORMATION GUIDE — DEADLINE
                  Last day candidates for United States Representative in Congress, State Senator,             Gov. Code
                  and Member of the State Assembly may purchase space for a 250-word                          § 85601(c);
                  candidate statement in the county voter information guide(s) of the county or               §§ 13307.5,
                  counties in their jurisdiction. In multi-jurisdictional contests, candidates must               13307.7
                  submit and purchase statements in each county in which they want their
                  candidate statement to appear. Candidates for State Senator and Member of the
                  State Assembly may purchase space only if they have agreed to accept the
                  voluntary expenditure limits on their Candidate Intention Statement (Form 501).

 8/10/20      30. LAST DAY STATE VOTER INFORMATION GUIDE AVAILABLE FOR
 (E-85)           PUBLIC EXAMINATION AND COPY DELIVERED TO THE STATE
                  PRINTER
                  Last day the state Voter Information Guide for the general election will be Gov. Code § 88006;
                  available for public examination and for the Secretary of State to deliver a copy §§ 9054, 9082
                  to the Office of State Publishing for preparation of the state Voter Information    9092, 13282
                  Guides.




                                                       8-5
               Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 18 of 52

                                                 November 3, 2020, General Election Calendar
  8/12/20      31. POLITICAL PARTY ENDORSEMENTS FOR VOTER-NOMINATED
  (E-83)           OFFICES — DEADLINE
                   Last day for the party chairperson of any qualified political party to submit to               § 13302(b)
                   the county elections official a list of all candidates for voter-nominated office
                   who will appear on any ballot in the county in question, and who have been
                   endorsed by the party. The county elections official shall print any such list that
                   is timely received in the official county voter information guide.
  8/13/20      32. RANDOMIZED ALPHABET DRAWING
   (E-82)          The Secretary of State shall conduct the randomized alphabet drawing at                 § 13112(b)(1)(C)
[11:00 a.m.]       11:00 a.m. and mail the results immediately to county elections officials so that
                   they may determine the order in which the candidates shall appear on the
                   general election ballot.
  8/13/20      33. INDEPENDENT PRESIDENTIAL ELECTOR CANDIDATES —
  (E-82)           RESULTS OF WRITTEN CERTIFICATION — RANDOM
                   VERIFICATION
                   Last day for the Secretary of State to compute the number of valid signatures             Cal. Code Regs.,
                   submitted for each independent Presidential Elector candidate's nomination             tit. 2, §§ 20089(c),
                   paper, to notify the election officials of the results, and to determine whether             20090; § 8403
                   further action is necessary.

 8/22/20
         *     34. NOTICE TO CANDIDATES — ALL VOTER-NOMINATED AND NON-
  (E-73)           PRESIDENTIAL CANDIDATES
[Saturday]         On or before this day the Secretary of State shall notify each candidate for                     § 8147.5
                   partisan office and voter-nominated office of the names, addresses, offices,
                   ballot designations, and party preferences of all other persons whose names are
                   to appear on the general election ballot.

 8/23/20*      35. REPORT OF REGISTRATION — 123-DAY STATEWIDE REPORT
  (E-72)           PUBLISHED
 [Sunday]          On or before this date, the Secretary of State will release a statewide report         § 2187(b) & (c)(4)
                   showing the number of registered voters, by political party preference, in the
                   state, in each county, and in each political subdivision thereof. This report is
                   based on the number of persons registered as of July 3, 2020 (E-123).
  8/27/20      36. DEATH OF A CANDIDATE — NAME ON BALLOT
  (E-68)           Last day for the county elections official to remove a deceased candidate's name           §§ 8803, 8810
                   from the general election ballot.
  8/27/20      37. CERTIFIED LIST OF CANDIDATES AND ROTATION LIST
  (E-68)           Last day for the Secretary of State to certify and send to each county elections          §§ 8148, 8149,
                   official a list by public office showing the name, party preference (or lack of                   13111
                   party preference), and ballot designation of every person who has received the
                   nomination as a candidate for public office and is entitled to receive votes
                   within the county at the general election.
                   By this day, the Secretary of State shall also provide to county elections officials
                   a list of candidates for each county arranged according to the randomized
                   alphabet drawn on August 13, 2020 (E-82).



                                                         8-6
                 Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 19 of 52

                                                    November 3, 2020, General Election Calendar
   8/27/20       38. PRESIDENTIAL CANDIDATE STATEMENTS ON THE SECRETARY
   (E-68)            OF STATE'S WEBSITE — DEADLINE
                     Last day eligible presidential candidates may file a 250-word candidate                          § 9084(k)
                     statement with the Secretary of State for inclusion on the Secretary of State’s
                     website.
   8/31/20       39. INDEPENDENT PRESIDENTIAL ELECTOR CANDIDATES —
   (E-64)            NOMINATION PAPERS FORWARDED TO SECRETARY OF STATE
                     Last day for the county elections officials to deliver the nomination papers of           Cal. Code Regs.,
                     independent Presidential Elector candidates to the Secretary of State for filing.          tit. 2, § 20090;
                                                                                                                      § 8403(b)
   8/31/20       40. INDEPENDENT PRESIDENTIAL ELECTOR CANDIDATES —
   (E-64)            NOMINATION SIGNATURES — WRITTEN CERTIFICATION —
                     100% CERTIFICATION
                     Last day for the county elections official to report the results of verifying each         Cal. Code Regs.,
                     signature of a nomination paper. This reporting date is used if all counties in a       tit. 2, §§ 20089(d),
                     district choose this method of verification or if the Secretary of State orders the              20090(b)(2)
                     verification of every signature.
   9/4/20        41. MILITARY OR OVERSEAS VOTER BALLOT APPLICATIONS
   (E-60)            First day county elections officials may process applications for military or              §§ 300(b), 321,
                     overseas voter ballots. Any applications received by the county elections official             3102, 3105
                     prior to this day shall be kept and processed on or after this date. If the applicant
                     is not a resident of the county to which he or she has applied, the elections
                     official receiving the application shall forward it immediately to the proper
                     county.
                      A request for a vote-by-mail ballot from a military or overseas voter is deemed           § 3102(b) & (c)
                      an affidavit of registration and an application for permanent vote-by-mail status.

    9/4/20       42. REPORT OF REGISTRATION — 60-DAY COUNTY READINESS
      to             Period in which county elections officials shall notify the Secretary of State that     § 2187(a) & (c)(5)
   9/14/20           voter registration information is available in the California Statewide Voter
(E-60 to E-50)       Registration System (VoteCal) by indicating Report of Registration readiness in
                     their Election Management System (EMS) with respect to voters registered as of
                     September 4, 2020 (E-60).
    9/4/20       43. VOTER REGISTRATION DATA TO THE SECRETARY OF STATE
      to             FOR STATE VOTER INFORMATION GUIDE MAILING
   9/14/20           Period in which county elections officials shall notify the Secretary of State that              § 9094(a)
(E-60 to E-50)       voter registration information is available in the California Statewide Voter
                     Registration System (VoteCal) by indicating readiness in their Election
                     Management System (EMS) by September 14, 2020 (E-50), with respect to
                     voters registered as of September 4, 2020 (E-60).




                                                            8-7
                      Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 20 of 52

                                                        November 3, 2020, General Election Calendar
     9/14/20         44. REPORT OF REGISTRATION — 60-DAY COUNTY READINESS
     (E-50)              DEADLINE
                         Deadline for county elections officials to indicate Report of Registration             § 2187(a) & (c)(5)
                         readiness in their Election Management System (EMS) of all voters registered
                         as of September 4, 2020 (E-60).
     9/14/20         45. VOTER REGISTRATION DATA TO THE SECRETARY OF STATE
     (E-50)              FOR VOTER INFORMATION GUIDE MAILING — DEADLINE
                         Deadline to indicate voter information guide mailing readiness in the county's             §§ 2220-2227,
                         Election Management System (EMS) of all voters registered as of September 4,                     9094(a)
                         2020 (E-60); this information should reflect the results of the pre-election
                         residency confirmation procedure.

     9/19/20*3      46. MILITARY OR OVERSEAS VOTER BALLOTS
      (E-45)            Last day for county elections officials to transmit ballots and balloting materials    52 U.S.C. § 20302
[Date fixed by law]     to absent military or overseas voters who have requested them by this date. If a           (MOVE Act);
    [Saturday]          military or overseas voter ballot application is received after this date, the                    § 3114
                        county elections official shall transmit a ballot and balloting materials as soon as
                        practicable.

     9/19/20*        47. STATE VOTER INFORMATION GUIDES TO STATE AND LOCAL
      (E-45)             OFFICIALS AND PUBLIC INSTITUTIONS
    [Saturday]           On or before this date, the Secretary of State shall send a specified number of                   § 9096
                         copies of the state Voter Information Guide to city and county elections
                         officials, members of the Legislature, proponents of statewide ballot measures,
                         public libraries, and specified educational institutions.
      9/19/20        48. ISSUE ADVOCACY REPORT (ELECTRONIC FILERS ONLY)
    [Saturday]           A disclosure report must be filed within 48 hours by anyone spending or                 Cal. Code Regs.,
         to              promising to pay $50,000 or more for a communication disseminated, broadcast,           tit. 2, § 18539.2;
      11/2/20            or otherwise published within 45 days of an election, if the communication            Gov. Code § 85310
   (E-45 to E-1)         clearly identifies a candidate for state elective office but does not expressly
                                                                            2
                         advocate the election or defeat of that candidate.
      9/24/20        49. STATE VOTER INFORMATION GUIDE MAILING
         to              Period in which the Secretary of State shall mail state Voter Information Guides                § 9094(a)
     10/13/20            to all households in which voters were registered by September 4, 2020 (E-60).
  (E-40 to E-21)         This mailing is based on the information provided by county elections officials
                         to the Secretary of State by September 14, 2020 (E-50).
      9/24/20        50. COUNTY VOTER INFORMATION GUIDE AND POLLING PLACE
         to              NOTICE MAILING
     10/13/20            Suggested first day for the county elections official to begin mailing a county             §§ 13300.7,
  (E-40 to E-21)         voter information guide and a polling place notice, which includes any vote               133034, 13304,
                         centers, to each registered voter who registered at least 29 days before the               13305, 14282
                         election, unless the voter has opted to receive them electronically. The polling
                         place notice may state whether the polling place is accessible to the physically
                         handicapped.




                                                               8-8
                      Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 21 of 52

                                                       November 3, 2020, General Election Calendar
     9/24/20        51. FIRST PRE-ELECTION STATEMENT
      (E-40)            Last day to file campaign statements for candidates and committees for the                  Gov. Code
[Date fixed by law]     period ending September 19, 2020 (E-45). Candidate controlled committees and               §§ 84200.5,
                        primarily formed candidate and measure committees appearing on the ballot               84200.8, 84218
                        must file this statement. State general purpose committees making contributions
                        or independent expenditures of $500 or more in connection with the election
                        must also file this statement. Political parties must file this statement if they
                        receive contributions totaling $1,000 or more or if contributions or independent
                        expenditures totaling $500 or more were made in connection with the election.
                        State slate mailer organizations must file this statement if payments of $500 or
                        more are received or made to produce a slate mailer in connection with the
                                  2
                        election.
     10/1/20        52. PRESIDENTIAL ELECTOR SELECTION — DEMOCRATIC AND
      (E-33)            REPUBLICAN PARTIES
[Date fixed by law]     Last day for Democratic and Republican parties to file the names, residence              §§ 7100, 7300
                        addresses, and business addresses of their respective Presidential Electors with
                        the Secretary of State.
      10/1/20        53. PRESIDENTIAL ELECTOR SELECTION — AMERICAN
       (E-33)            INDEPENDENT, GREEN, LIBERTARIAN, AND PEACE AND
[Date designated by      FREEDOM PARTIES
 Secretary of State]     Last day for American Independent, Green, Libertarian, and Peace and Freedom           §§ 6864, 7578,
                         parties to file the names and residence addresses of their respective Presidential               7843
                         Electors with the Secretary of State.

     10/4/20*        54. NOTICE OF EARLY TABULATION
      (E-30)             On or before this date, the county governing body shall notify the county                    § 14440
     [Sunday]            elections official that certain offices or measures to be voted on are of more than
                         ordinary public interest and will require an early tabulation and announcement.

      10/5/20        55. VOTER'S CHOICE ACT COUNTIES: MAIL EACH REGISTERED
      (E-29)             VOTER A VOTE-BY-MAIL BALLOT AND PACKET
                         No later than this date, county elections officials of counties that are                            5
                                                                                                               § 4005(a)(8)(A)
                         implementing the Voter's Choice Act shall begin mailing each registered voter a                 & (B)
                         vote-by-mail ballot, a vote-by-mail packet that includes an envelope with
                         instructions on the use and return of the vote-by-mail ballot, and other
                         information including the locations and hours of each vote center in the county.
                          County elections officials shall have five days to mail a ballot to each person
                          who had requested a vote-by-mail ballot by this date and five days for each voter
                          who requests a vote-by-mail ballot after this date.
      10/5/20        56. NON-VOTER'S CHOICE ACT COUNTIES: PRECINCT BOARD
      (E-29)             MEMBERS AND POLLING PLACES
                         On or before this date, the county elections official to appoint the members of              § 12286
                         the precinct boards and designate the polling places.




                                                               8-9
                Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 22 of 52

                                                  November 3, 2020, General Election Calendar
   10/5/20      57. VOTE-BY-MAIL BALLOT APPLICATION
      to            Period in which any registered voter may apply to the county elections official         §§ 30015, 3003,
  10/27/20          for a vote-by-mail ballot.                                                                         3102
(E-29 to E-7)
                    No later than this date, the county elections official shall begin mailing vote-by-
                    mail ballots, and shall have five days to mail a ballot to each person who had
                    requested a vote-by-mail ballot by this date and five days for each voter who
                    requests a vote-by-mail ballot after this date.
   10/5/20      58. VOTE-BY-MAIL BALLOT APPLICATIONS FOR OUT-OF-STATE
      to            EMERGENCY WORKERS
   11/3/20          Period in which, upon the declaration of an out-of-state emergency by the              §§ 336.7, 3021.5
 (E-29 to E)        Governor and the issuance of an executive order authorizing an out-of-state
                    emergency worker to cast a ballot outside of his or her home precinct, an out-of-
                    state emergency worker may request and vote a vote-by-mail ballot, which must
                    be returned in the same manner as all other voted vote-by-mail ballots.
  10/6/20       59. VOTER'S CHOICE ACT COUNTIES: DROPOFF LOCATIONS OPEN
  (E-28)            Counties that are implementing the Voter's Choice Act will open ballot dropoff          § 4005(a)(1)(A)
                    locations. These locations shall be open at least during regular business hours                   & (B)
                    beginning not less than 28 days before the election through Election Day. At
                    least one ballot dropoff location shall be an accessible, secured, exterior drop
                    box that is available for a minimum of 12 hours per day, including regular
                    business hours.
  10/13/20      60. STATE VOTER INFORMATION GUIDE — MAILING DEADLINE
   (E-21)           On or before this date, the Secretary of State shall mail state Voter Information             § 9094(a)
                    Guides to all households in which voters were registered by September 4, 2020
                    (E-60).
  10/13/20      61. COUNTY VOTER INFORMATION GUIDE — MAILING DEADLINE
   (E-21)           Last day for the county elections official to mail a county voter information               §§ 13300.7,
                    guide and a polling place notice, which includes any vote centers, to each                13303, 13304,
                    registered voter who registered at least 29 days before the election, unless the           13305, 14282
                    voter has opted to receive them electronically. The polling place notice may
                    state whether the polling place is accessible to the physically handicapped.
  10/14/20      62. REPORT OF REGISTRATION — 60-DAY STATEWIDE REPORT
   (E-20)           PUBLISHED
                    On or before this date the Secretary of State will release a statewide report         § 2187(b) & (c)(5)
                    showing the number of registered voters, by political party preference, in the
                    state, each county, and each political subdivision thereof. This report is based on
                    the number of persons registered as of September 4, 2020 (E-60).




                                                         8-10
                Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 23 of 52

                                                  November 3, 2020, General Election Calendar
  10/18/20      63. 24-HOUR STATEMENT OF ORGANIZATION FILING
  [Sunday]          REQUIREMENT — RECIPIENT COMMITTEES AND SLATE MAILER
      to            ORGANIZATIONS
   11/2/20          A recipient committee or slate mailer organization that qualifies during the 16              Gov. Code
(E-16 to E-1)       days prior to an election in which it must file pre-election statements must file a     §§ 84101, 84108
                    Statement of Organization Recipient Committee (Form 410) or Statement of
                    Organization Slate Mailer (Form 400) within 24 hours of qualification with the
                    filing officer who will receive the committee’s original disclosure statements by
                    personal delivery, facsimile transmission, online transmission, or guaranteed
                                        2
                    overnight delivery.
  10/19/20      64. 15-DAY CLOSE OF REGISTRATION FOR THE GENERAL ELECTION
   (E-15)           Last day to register to vote in the general election. The Voter Registration Form             52 U.S.C.
                    shall be mailed (postmarked by this date), submitted online using the Secretary        §§ 20301, 20501;
                    of State's online voter registration application (COVR), or delivered to the             §§ 300(b), 321,
                    county elections official by this date and is effective upon receipt. The Voter             2102, 2170,
                    Registration Form may also be submitted by this date to the Secretary of State,                    3102
                    Department of Motor Vehicles, or any National Voter Registration Act
                    designated agency.
                    A request for a vote-by-mail ballot from a military or overseas voter, if              §§ 3102(b) & (e),
                    postmarked on or before this date, will be deemed an affidavit of registration                     3206
                    and an application for permanent vote-by-mail status. When a county elections
                    official receives and approves a registration application from a military or
                    overseas voter, the official must provide that voter with a vote-by-mail ballot for
                    each subsequent election for federal office in the state unless the voter fails to
                    vote in four consecutive statewide general elections.
                    Refer to item #67 for an exception to this deadline.
  10/19/20      65. NOTICE OF CHANGE OF ADDRESS WITHIN STATE
   (E-15)           Last day before the general election for any voter to send a notice or letter                     § 2119
                    advising the county elections official of a change of address within the state.
                    The notice or letter shall be mailed (postmarked by this date) or delivered to the
                    county elections official by this date and is effective upon receipt. The notice or
                    letter may also be submitted to the Department of Motor Vehicles or any
                    National Voter Registration Act designated agency prior to the election. The
                    county elections official shall correct the registration records accordingly. The
                    notice or letter is in lieu of re-registering.
  10/19/20      66. REPORT OF REGISTRATION — 15-DAY COUNTY READINESS
     to             Period in which county elections officials shall notify the Secretary of State that    § 2187(a) & (c)(6)
  10/27/20          voter registration information is available in the California Statewide Voter
(E-15 to E-7)       Registration System (VoteCal) by indicating Report of Registration readiness in
                    their Election Management System (EMS) with respect to voters registered as of
                    October 19, 2020 (E-15).
  10/20/20      67. CONDITIONAL VOTER REGISTRATION PERIOD
      to            Period in which an elector can “conditionally” register and vote provisionally at                § 21706
   11/3/20          the county elections office, a satellite office, polling place, or vote center after
 (E-14 to E)        the 15-day voter registration deadline.

                                                         8-11
                     Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 24 of 52

                                                       November 3, 2020, General Election Calendar
     10/20/20        68. BILINGUAL PRECINCT BOARD MEMBERS
      (E-14)             Last day for county elections officials to prepare a list of precincts to which         § 12303(d)
                         bilingual officers were appointed. A copy of this list shall be made available to
                         the public.
     10/20/20        69. LAST DAY FOR PRESIDENTIAL WRITE-IN CANDIDATE
      (E-14)             DECLARATIONS
                         Last day for write-in presidential candidates (any group of individuals, equal in          §§ 8604,
                         number to the number of Presidential Electors to which California is entitled) of        8650-8653
                         all parties to file declarations with the Secretary of State in order to have write-
                         in votes counted. No filing fee is required.
     10/20/20      70. COMPUTER PROCESSING OF VOTE-BY-MAIL BALLOTS
      (E-14)           Counties having the necessary computer capability to process vote-by-mail                 § 15101(b)
[10 Business Days]     ballots may begin to process their vote-by-mail ballots on this date. This process
                       may be completed to the point of placing the ballot information on a computer
                       medium, but under NO circumstances may a vote count be accessed or released
                       until 8:00 p.m. on November 3, 2020 (E).
                          All other county elections officials shall start to process vote-by-mail ballots at
                          5:00 p.m. on the day before the election, the results of which shall not be
                          released until 8:00 p.m. on November 3, 2020 (E).
    10/20/20         71. NEW RESIDENT REGISTRATION PERIOD
       to                Any person who becomes a new resident after October 19, 2020 (E-15), may               §§ 332, 3400
    10/27/20             register to vote beginning on October 20, 2020 (E-14), and ending
  (E-14 to E-7)          October 27, 2020 (E-7). This registration must be executed in the county
                         elections office and the new resident shall vote a new resident’s ballot in that
                         office. A new resident is eligible to vote for only president and vice president.
                          The ballots of new residents shall be received and canvassed at the same time              § 3405
                          and under the same procedure as vote-by-mail ballots.
    10/20/20         72. NEW CITIZEN REGISTRATION PERIOD
        to               Period in which a new citizen is eligible to register and vote at the office of, or    §§ 331, 3500
     11/3/20             at another location designated by, the county elections official at any time
   (E-14 to E)           beginning on October 20, 2020 (E-14), and ending at the close of polls on
   [8:00 p.m.]           November 3, 2020 (E).
                          A new citizen registering to vote after the close of registration shall provide the        § 3501
                          county elections official with proof of citizenship prior to voting and shall
                          declare that he or she has established residency in California.
                          The ballots of new citizens shall be received and canvassed at the same time and           § 3502
                          under the same procedure as vote-by-mail ballots.




                                                              8-12
                      Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 25 of 52

                                                        November 3, 2020, General Election Calendar
     10/22/20        73. SECOND PRE-ELECTION STATEMENT
      (E-12)             Last day to file campaign statements for candidates and committees for the                 Gov. Code
                         period ending October 17, 2020 (E-17). Candidate controlled committees and                §§ 84200.5,
                         primarily formed candidate and measure committees appearing on the ballot                 84200.8(b),
                         must file this statement by guaranteed overnight mail or personal delivery. State              84218
                         general purpose committees making contributions or independent expenditures
                         of $500 or more in connection with the election must also file this statement.
                         Political parties must file this statement if they receive contributions totaling
                         $1,000 or more or if contributions or independent expenditures totaling $500 or
                         more were made in connection with the election. State slate mailer organizations
                         must file this statement if payments of $500 or more are received or made to
                                                                                 2
                         produce a slate mailer in connection with the election.

     10/23/20        74. CERTIFIED LIST OF PRESIDENTIAL WRITE-IN CANDIDATES
       (E-11)            The Secretary of State will prepare and send to county elections officials a
[Date designated by      certified list of presidential write-in candidates showing the name and address of
 Secretary of State]     every write-in candidate eligible to receive votes at the general election.

    10/24/20*        75. PUBLICATION OF TALLY CENTER LOCATION
      (E-10)             Last day that a notice shall be published by the county elections official, at least         § 12109
    [Saturday]           once, in a newspaper of general circulation within the district, specifying the
                         public place to be used as the central tally center for counting the ballots, if
                         ballots not tallied at precincts.

    10/24/20*        76. STATE VOTER INFORMATION GUIDE SUPPLEMENTAL MAILING
      (E-10)             BY SECRETARY OF STATE — DEADLINE
    [Saturday]           On or before this date, Secretary of State to mail state Voter Information                  § 9094(c)
                         Guides to voters who registered between September 5, 2020 (E-59), and
                         October 5, 2020 (E-29), inclusive.

     10/24/20*        77. VOTER'S CHOICE ACT COUNTIES: OPEN ONE VOTE CENTER FOR
    [Saturday]            EVERY 50,000 REGISTERED VOTERS
         to               Counties that are implementing the Voter's Choice Act will open one vote center          §§ 3108(b),
     10/30/20             for every 50,000 registered voters. The locations and hours of operation of these      4005(a)(2)(A)
   (E-10 to E-4)          vote centers will be available in vote-by-mail materials and on the county                 & (4)(A)
                          website. Any voter registered in the county may visit any vote center in order to
                          receive voter services or vote. The first day a vote center opens, the elections
                          official shall deliver to the precinct board a list of military or overseas voters
                          who registered under Section 3108.
     10/27/20        78. NEW RESIDENT REGISTRATION PERIOD — DEADLINE
      (E-7)              Last day for new resident to register to vote prior to Election Day. This               §§ 332, 3400
                         registration must be executed in the county elections office and the new resident
                         shall vote a new resident’s ballot in that office. A new resident is eligible to vote
                         for only president and vice president.
                          The ballots of new residents shall be received and canvassed at the same time                § 3405
                          and under the same procedure as vote-by-mail ballots.




                                                               8-13
               Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 26 of 52

                                                 November 3, 2020, General Election Calendar
 10/27/20      79. VOTE-BY-MAIL BALLOT APPLICATION — DEADLINE
  (E-7)            Last day for the county elections official to receive any voter’s application for a      §§ 3001, 3003,
                   vote-by-mail ballot, including an application from a military or overseas voter,                   3102
                   and to issue such ballot for the general election.
                   Refer to items #82 and #83 for exceptions to this deadline.
 10/27/20      80. COMPUTER PROGRAM TO SECRETARY OF STATE
   (E-7)           Last day for counties to verify their election night vote count computer programs            § 15001(a)
[5:00 p.m.]        and deposit copies thereof with the Secretary of State.
 10/27/20      81. REPORT OF REGISTRATION — 15-DAY COUNTY READINESS
  (E-7)            DEADLINE
                   Deadline for county elections officials to indicate Report of Registration            § 2187(a) & (c)(6)
                   readiness in their Election Management System (EMS) of all voters registered as
                   of October 19, 2020 (E-15), so the Secretary of State can compile a statewide
                   listing of voters.
 10/28/20      82. MILITARY OR OVERSEAS VOTERS RECALLED TO SERVICE —
     to            VOTE-BY-MAIL BALLOT APPLICATION
  11/2/20          Period in which a registered military or overseas voter recalled to service after                § 3111
(E-6 to E-1)       October 27, 2020 (E-7), but before 5:00 p.m. on November 2, 2020 (E-1), may
                   appear before the county elections official where they are registered, or, if
                   within the state, in the county in which they have been recalled to service, and
                   obtain a vote-by-mail ballot which may be voted in, or outside, the county
                   elections official’s office on or before the close of the polls and returned as are
                   other voted vote-by-mail ballots.
  10/28/20     83. REQUEST FOR VOTE-BY-MAIL BALLOT — LATE CONDITIONS
     to            Period in which counties that are implementing the Voter's Choice Act will open                  § 3021
   11/3/20         one vote center for every 10,000 registered voters. The locations and hours of
 (E-6 to E)        operation of these vote centers will be available in vote-by-mail materials and on
                   the county website. Any voter registered in the county may visit any voter center
                   in order to receive voter services or vote. The first day a vote center opens, the
                   elections official shall deliver to the precinct board a list of military and
                   overseas voters who registered under Section 3108.

10/31/20
          *    84. VOTER'S CHOICE ACT COUNTIES: OPEN ONE VOTE CENTER FOR
[Saturday]         EVERY 10,000 REGISTERED VOTERS
    to             Counties that are implementing the Voter's Choice Act will open one vote center               §§ 3108,
 11/3/20           for every 10,000 registered voters. The locations and hours of operation of these         4005(a)(3)(A)
(E-3 to E)         vote centers will be available in vote-by-mail materials and on the county
                   website. Any voter registered in the county may visit any vote center in order to
                   receive voter services or vote.




                                                        8-14
                      Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 27 of 52

                                                         November 3, 2020, General Election Calendar
    10/31/20**        85. QUARTERLY STATEMENT BY BALLOT MEASURE COMMITTEES
       (E-3)               All committees which have qualified as a recipient committee and are primarily            Cal. Code Regs.,
[Date fixed by law]        formed to support or oppose the qualification, passage, or defeat of any measure          tit. 2, § 18539.2;
                           must file a quarterly campaign statement for the period July 1, 2020 (E-125),                     Gov. Code
                                                                 2
                           through September 30, 2020 (E-34) , during any semiannual period before the                        § 84202.3
                           election in which the measure is not being voted upon unless the committee will
                           file preelection statements for an upcoming election.
      11/1/20         86. EARLY BALLOT PICKUP NOTIFICATION DEADLINE
     [Sunday]             If a county elections official will pick up ballots prior to the closing of the polls,        § 14422(a)(3)
       (E-2)              at least 48 hours in advance of an election, the elections official must notify the
                          public of the dates, times, and places at which ballot containers will be
                          delivered.
      11/2/20         87. MILITARY OR OVERSEAS VOTER RECALLED TO MILITARY
       (E-1)              SERVICE — VOTE BY MAIL BALLOT APPLICATION DEADLINE
    [5:00 p.m.]           Last day a registered military or overseas voter recalled to service after October                   § 3111
                          27, 2020 (E-7), but before 5:00 p.m. on November 2, 2020 (E-1), may obtain
                          from the county elections official a vote-by-mail ballot which can be voted in, or
                          outside, the county elections official's office on or before the close of the polls
                          and returned as are other voted vote-by-mail ballots.
      11/2/20         88. MANUAL PROCESSING OF VOTE-BY-MAIL BALLOTS
       (E-1)              Counties not having the necessary computer capability to process vote-by-mail              § 15101(b) & (c)
    [5:00 p.m.]           ballots may begin to manually process vote-by-mail ballots at 5:00 p.m. on this
                          date, but under NO circumstances may the vote count be accessed or released
                          until 8:00 p.m. on November 3, 2020 (E).
     11/2/20          89. ISSUE ADVOCACY REPORT (ELECTRONIC FILERS ONLY) —
      (E-1)               PERIOD ENDS
                          A disclosure report must be filed within 48 hours by anyone spending or                    Cal. Code Regs.,
                          promising to pay $50,000 or more for a communication disseminated, broadcast,              tit. 2, § 18539.2;
                          or otherwise published within 45 days of an election, if the communication               Gov. Code § 85310
                          clearly identifies a candidate for state elective office but does not expressly
                          advocate the election or defeat of that candidate.2
     11/2/20          90. 24-HOUR STATEMENT OF ORGANIZATION FILING
      (E-1)               REQUIREMENT — RECIPIENT COMMITTEES AND SLATE MAILER
                          ORGANIZATIONS — PERIOD ENDS
                          A recipient committee or slate mailer organization that qualifies during the 16                 Gov. Code
                          days prior to an election in which it must file pre-election statements must file a        §§ 84101, 84108
                          Statement of Organization Recipient Committee (Form 410) within 24 hours of
                          qualification with the filing officer who will receive the committee’s original
                          disclosure statements. by personal delivery, facsimile transmission, or
                          guaranteed overnight delivery.




                                                                8-15
          Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 28 of 52

                                            November 3, 2020, General Election Calendar
11/3/20   91. GENERAL ELECTION DAY
  (E)         On this date, the polls shall be open throughout the state from 7:00 a.m. to 8:00     §§ 1000(c), 14212
              p.m.
              An elector can "conditionally" register and vote provisionally at the county                    § 21706
              elections office, a satellite office, polling place, or vote center.
11/3/20   92. HAND DELIVERED OR FAXED VOTE-BY-MAIL BALLOTS
  (E)         RETURNED IN ORDER TO BE COUNTED — DEADLINE
              Voted vote-by-mail ballots hand delivered to the office of the elections official       §§ 3017, 14212
              who issued the ballot, or at any polling place, vote center, vote-by-mail drop-off
              location, or drop box in the state must be received by the county elections
              official by the close of the polls on Election Day.
              Last day a military or overseas voter who is living outside of the United States       §§ 3106, 3116.5
              (or is called for service within the United States on or after October 27, 2020
              (E-7), may return his or her ballot by facsimile transmission or by certified
              remote accessible vote-by-mail system. To be counted, the ballot returned by
              facsimile transmission shall be received by the voter's elections official by 8:00
              p.m. on Election Day and shall be accompanied by an identification envelope
              and a signed oath of declaration.
11/3/20   93. ELECTION CYCLE REPORTS — 24-HOUR PAYMENT REPORT
  (E)         (SLATE MAILER ORGANIZATIONS) — PERIOD ENDS
              During the 90 days immediately preceding an election, each slate mailer              Gov. Code § 84220
              organization that receives a payment of $2,500 or more from a single source for
              the purpose of supporting or opposing any candidate or ballot measure in a slate
              mailer must report the payment within 24 hours to the Secretary of State’s office
              by online or electronic transmission only. (Deadlines are extended to the next
              business day when they fall on a Saturday, Sunday, or an official state holiday,
              except for the weekend before an election.) Such payments may be reported on
              Slate Mailer Late Payment Report (Form 498).
11/3/20   94. ELECTION CYCLE REPORTS — 24-HOUR CONTRIBUTION
  (E)         REPORT — PERIOD ENDS
              During the 90 days immediately preceding an election, or on the date of the            Cal. Code Regs.,
              election, the following contributions that total in the aggregate of $1,000 or           tit. 2, § 18116;
              more must be reported within 24 hours to the Secretary of State's office by                   Gov. Code
              online or electronic transmission only: contributions made to or received by a        §§ 82036, 84203,
              candidate being voted upon on the November 3, 2020 ballot; contributions made          84203.3, 85204,
              to or received by a primarily formed candidate or ballot measure being voted                        85309
              upon on the November 3, 2020 ballot; or, contributions made to or received by a
              political party committee. For purposes of the Board of Administration of the
              Public Employees' Retirement System and the Teachers' Retirement Board, the
              date of the election is the deadline to return ballots. (Deadlines are extended to
              the next business day when the deadline falls on a Saturday, Sunday, or an
              official state holiday, except for the weekend before an election.) Recipients of
              non-monetary or in-kind contributions must file within 48 hours of the date the
              non-monetary or in-kind contribution was received. These contributions are
                                                                2
              reported on the Contribution Report (Form 497).


                                                  8-16
          Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 29 of 52

                                            November 3, 2020, General Election Calendar
11/3/20   95. ELECTION CYCLE REPORTS — 24-HOUR INDEPENDENT
  (E)         EXPENDITURE REPORT — PERIOD ENDS
              During the 90 days immediately preceding the date of the election, an                    Cal. Code Regs.,
              independent expenditure of $1,000 or more made to a specific candidate or                  tit. 2, § 18116;
              measure involved in an election must be reported on the Independent                             Gov. Code
              Expenditure Report (Form 496) within 24 hours to the Secretary of State's office       §§ 82036.5, 84204,
              by online or electronic transmission only. For purposes of the Board of                   84215(e), 85204
              Administration of the Public Employees' Retirement System and the Teachers'
              Retirement Board, the date of the election is the deadline to return ballots and a
                                                                                 2
              copy of the Form 496 must be files with the relevant board office.
11/3/20   96. MILITARY OR OVERSEAS VOTERS — LATE CONDITIONS
  (E)         Any registered military or overseas voter or any individual born outside of the            §§ 300(b), 321,
              United States or District of Columbia whose parent or legal guardian was a                           3109
              resident of California when the parent was last living in the United States who
              has returned to their county of registration on or before this day, and to whom a
              vote-by-mail ballot has been mailed but not voted, may apply for a second vote
              by mail ballot pursuant to Section 3014.
              An unregistered military or overseas voter who was 1) released from service                        § 3108
              after the close of registration and who has returned to his or her county of
              residence or 2) required to move under official active duty military orders after
              the close of registration may apply in person to register with the county elections
              official and vote in the election. Documentary proof of release from service or
              official military orders are required. On or before the day of the election, or the
              first day a vote center opens, the county elections official shall deliver to the
              precinct board a list of military or overseas voters registered under Elections
              Code section 3108.
              A military or overseas voter or any individual born outside of the United States                   § 3110
              or District of Columbia whose parent or legal guardian was a resident of
              California when the parent was last living in the United States who returns to the
              county after October 27, 2020 (E-7), may appear before the county elections
              official and apply for registration, a vote-by-mail ballot, or both. The county
              elections official shall register the voter, if not registered, and shall deliver a
              vote-by-mail ballot which may be voted in, or outside, the county elections
              official's office on or before the close of the polls on the day of the election and
              returned as are other voted vote-by-mail ballots.
11/3/20   97. REQUEST FOR VOTE-BY-MAIL BALLOTS — LATE CONDITIONS
  (E)         Last day any voter may request in writing a vote-by-mail ballot because of                         § 3021
              specified conditions resulting in his or her absence from the polling place or
              precinct for the election.




                                                   8-17
                Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 30 of 52

                                                   November 3, 2020, General Election Calendar
   11/3/20      98. CONDITIONAL VOTER REGISTRATION — DEADLINE
     (E)            Last day for an elector to "conditionally" register and vote provisionally at the                § 21706
 [8:00 p.m.]        county elections office, a satellite office, polling place, or vote center.
   11/3/20      99. VOTE-BY-MAIL BALLOT APPLICATION FOR OUT-OF-STATE
     (E)            EMERGENCY WORKERS
                    Last day, upon the declaration of an out-of-state emergency by the Governor and          §§ 336.7, 3021.5
                    the issuance of an executive order authorizing an out-of-state emergency worker
                    to cast a ballot outside of his or her home precinct, an out-of-state emergency
                    worker may request and vote a vote-by-mail ballot, which must be returned in
                    the same manner as all other voted vote-by-mail ballots.
   11/3/20      100. NEW CITIZEN REGISTRATION DEADLINE
     (E)             Last day a new citizen is eligible to register to vote after the close of             §§ 331, 3500, 3501
 [8:00 p.m.]         registration. The new citizen shall provide the county elections official with
                     proof of citizenship prior to voting and declare that he or she has established
                     residency in California.
                     The ballots of new citizens shall be received and canvassed at the same time and                 § 3502
                     under the same procedure as vote-by-mail ballots.
   11/3/20      101. SEMIFINAL OFFICIAL CANVASS
     (E)             Beginning at 8:00 p.m. and continuously until completed, the county elections           §§ 15150, 15151
 [8:00 p.m.]         official shall conduct the semifinal official canvass of votes and report totals to
                     the Secretary of State at least every two hours.
   11/4/20      102. $5,000 REPORT (ELECTRONIC FILERS ONLY)
    (E+1)            Candidates for state office and their controlled committees and committees                   Gov. Code
                     primarily formed to support or oppose state measures must file a contribution               §§ 84204.5,
                     report (Form 497) within 10 business days if $5,000 or more is received from a           85309(c) & (d)
                     single source outside the 90-day period for the next election cycle.
   11/5/20      103. OFFICIAL CANVASS — BEGINNING
      to             Beginning no later than the Thursday following the election, county elections           §§ 15301, 15372
   12/3/20           officials must begin the official canvass of the precinct returns. This canvass
(E+2 to E+30)        must be completed no later than December 3, 2020 (E+30).
   11/5/20      104. ESTIMATED NUMBER OF UNPROCESSED BALLOTS
    (E+2)            On this day, the county elections official shall send to the Secretary of State an          § 15305(b)
                                                                                                                              7

                     initial report containing the estimated number of outstanding unprocessed
                     ballots.




                                                          8-18
                Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 31 of 52

                                                   November 3, 2020, General Election Calendar
   11/6/20      105. MAILED VOTE-BY-MAIL BALLOTS — LAST DAY TO BE COUNTED
    (E+3)            Any vote-by-mail ballot cast shall be deemed timely if it is received by the                §§ 3017,
                     elections official via the United States Postal Service or a bona fide private mail     3020(b) & (c)
                     delivery company no later than three days after Election Day and either of the
                     following is satisfied: 1) the ballot is postmarked on or before Election Day or is
                     time stamped or date stamped by a bona fide private mail delivery company on
                     or before Election Day, or 2) if the ballot has no postmark, a postmark with no
                     date, or an illegible postmark, the vote-by-mail ballot identification envelope is
                     date stamped by the elections official upon receipt of the vote-by-mail ballot
                     from the United States Postal Service or a bona fide private mail delivery
                     company, and is signed and dated pursuant to Section 3011 on or before
                     Election Day.
   11/9/20      106. REPORT ON ESTIMATED NUMBER OF UNPROCESSED BALLOTS
      to             Beginning on this day, the county elections official shall, on any day that the           § 15305(c)7
   12/3/20           county elections official publicly releases updated elections results, send to the
(E+6 to E+30)        Secretary of State a report on the estimated number of outstanding unprocessed
                     ballots. The last report shall be delivered upon completion of the official
                     canvass.
  11/11/20      107. VOTE-BY-MAIL BALLOTS — MISMATCHED SIGNATURE ON
    (E+8)            IDENTIFICATION ENVELOPE
 [5:00 p.m.]         Last day for a voter whose signature did not match with their signature on their              § 3019
                     voter record to complete and submit a "signature verification statement" in
                     person or by mail, email , or fax to their county elections official.
  11/13/20      108. PROVISIONAL BALLOTS OF EMERGENCY WORKERS
   (E+10)            If the Governor declares a state of emergency and issues an executive order                  § 14313
                     authorizing an emergency worker to cast a ballot outside of his or her precinct,
                     the provisional ballot cast by the emergency worker by the close of polls on
                     Election Day must be received by the county elections official where the voter is
                     registered no later than this day. The county elections official in a county
                     included in the executive order declaring the emergency shall transmit for
                     processing any ballot cast by the close of polls on Election Day by an emergency
                     worker in a declared state of emergency, including any materials necessary to
                     process the ballot, to the elections official in the county where the voter is
                     registered to vote.
  11/25/20      109. VOTE-BY-MAIL BALLOTS — NOTICE TO CURE MISMATCHED
   (E+22)            SIGNATURE ON IDENTIFICATION ENVELOPE OR UNSIGNED
 [5:00 p.m.]         IDENTIFICATION ENVELOPE
                     By this date, the elections official shall provide to all voters who have been          § 3019(d)(1)8
                     identified as having a signature on the vote-by-mail identification envelope that
                     did not match with their signature on their voter record a notice of the
                     opportunity to verify their signatures no later than 5 p.m. on December 1, 2020
                     (E+28).
                     By this date, the elections official shall provide to all voters identified as having   § 3019(e)(1)8
                     failed to sign the vote-by-mail identification envelope a notice of the opportunity
                     to provide a signature no later than 5 p.m. on December 1, 2020 (E+28).


                                                          8-19
                  Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 32 of 52

                                                     November 3, 2020, General Election Calendar
  11/26/20**      110. REPORT OF REGISTRATION — 15-DAY STATEWIDE REPORT
    (E+23)             PUBLISHED
[State Holiday]        On or before this date, the Secretary of State will release a statewide report         § 2187(b) & (c)(6)
                       showing the number of registered voters, by political party preference, in the
                       state, in each county, and in each political subdivision thereof. This report is
                       based on the number of persons registered as of October 19, 2020 (E-15).
    12/1/20       111. VOTE-BY-MAIL BALLOTS — DEADLINE TO CURE MISMATCHED
    (E+28)             SIGNATURE ON IDENTIFICATION ENVELOPE OR UNSIGNED
  [5:00 p.m.]          IDENTIFICATION ENVELOPE
                       Last day for a county elections official to receive from a voter, whose signature          § 3019(d)(4)8
                       on their vote-by-mail identification envelope did not match with their signature
                       on their voter record, a “signature verification statement;” this statement can be
                       submitted in person, or by mail, email or fax.
                       Last day for a voter who did not sign the vote-by-mail ballot identification                § 3019(e)(1)
                                                                                                                                  8

                       envelope to either sign the identification envelope at the office of the county
                       elections official or complete and submit an "unsigned ballot statement" in
                       person to the county elections official, or by mail, email or fax.
   12/1/20        112. STATEMENT OF RESULTS TO SECRETARY OF STATE —
   (E+28)              PRESIDENTIAL ELECTORS
                       By this date, the county elections official shall send to the Secretary of State, in          § 15375(d)
                       an electronic format, one complete copy of the returns for presidential electors.
   12/3/20        113. OFFICIAL CANVASS DEADLINE
   (E+30)              No later than this date, the county elections official must complete the canvass,                § 15372
                       certify its results, and submit it to the board of supervisors.
                       Suggested deadline for the board of supervisors to declare the winners for each         §§ 15400, 15401
                       office and the results of each measure under its jurisdiction. The county
                       elections official shall make and deliver to each person elected under its
                       jurisdiction a certificate of election.
   12/3/20        114. ESTIMATED NUMBER OF UNPROCESSED BALLOTS — FINAL
   (E+30)              REPORT
                       No later than this date, the last report on the estimated number of outstanding              § 15305(c)
                                                                                                                                  7

                       unprocessed ballots shall be delivered to the Secretary of State.
   12/4/20        115. STATEMENT OF RESULTS TO SECRETARY OF STATE
   (E+31)              By this date, the county elections official shall send to the Secretary of State, in    §§ 15374, 15375
                       an electronic format, one complete copy of the general election returns for all
                       candidates for United States Representative in Congress, State Senator, and
                       Member of the State Assembly, and for all statewide ballot measures.




                                                            8-20
                  Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 33 of 52

                                                    November 3, 2020, General Election Calendar
   12/5/20*       116. CERTIFICATES OF ELECTION — PRESIDENTIAL ELECTORS
    (E+32)             No later than this date, the Secretary of State shall analyze the votes given for               § 15505
  [Saturday]           Presidential Electors and certify to the Governor the names of the proper
                       number of persons having the highest number of votes. The Secretary of State
                       shall issue and transmit to each Presidential Elector a certificate of election.
                       The certificate shall be accompanied by a notice of the time and place of the
                       meeting of the Presidential Electors and a statement that each Presidential
                       Elector will be entitled to a per diem allowance and mileage in the amount
                       specified.
   12/11/20       117. STATEMENT OF THE VOTE
    (E+38)             Last day for the Secretary of State to prepare, certify, declare, and file a Gov. Code § 12165;
                       statement of the vote from the compiled election returns and post to the                § 15501
                       Secretary of State's website.
   12/11/20       118. CERTIFICATES OF ELECTION — ALL VOTER-NOMINATED, NON-
    (E+38)             PRESIDENTIAL CANDIDATES
                       The Secretary of State shall issue to each elected candidate a certificate of           §§ 15503, 15504
                       election.
   12/14/20       119. ELECTORAL COLLEGE CONVENES
    (E+41)             At this time and date, the Presidential Electors shall assemble at the State            U.S. Const.,
  [2:00 p.m.]          Capitol to vote by separate ballot for that person for President and that person       12th Amend.;
                       for Vice President of the United States who are, respectively, the candidates of §§ 6904, 6906-6908
                       the political party which they represent. These votes are mailed to the seat of the
                       government of the United States, directed to the President of the Senate.

    1/2/21
          *       120. CERTIFICATES OF ELECTION — INITIATIVE AND REFERENDUM
    (E+60)             RESULTS
  [Saturday]           Last day of the Secretary of State to deliver to the State Printing Office            Gov. Code § 12167
                       certificates showing what laws or constitutional amendments, proposed by
                       initiative petition and approved by the people, have gone into operation, and the
                       date of going into operation, and the result of all elections upon any questions
                       submitted to the electors of the State by initiative or referendum petition within
                       the preceding two years.

   1/31/21
          *       121. CAMPAIGN STATEMENT — SEMIANNUAL
    (E+89)             Last day to file semiannual campaign statements for candidates, committees, and              Gov. Code
   [Sunday]            slate mailer organizations.
                                                   2                                                           §§ 84200, 84218

    2/10/21       122. REPORT OF REGISTRATION — ODD-NUMBERED YEAR REPORT
   [Sunday]            Period in which county elections officials shall notify the Secretary of State that   § 2187(a) & (c)(7)
       to              voter registration information is available in the California Statewide Voter
     3/2/21            Registration System (VoteCal) by indicating readiness in their Election
(E+99 to E+118)        Management System (EMS) with respect to voters registered as of February 10,
                       2021 (E+99).




                                                           8-21
                          Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 34 of 52

                                                             November 3, 2020, General Election Calendar
          3/1/21         123. REPORT OF REGISTRATION — ODD-NUMBERED YEAR COUNTY
         (E+118)              READINESS DEADLINE
                              Deadline for county elections officials to indicate Report of Registration                § 2187(a) & (c)(7)
                              readiness in their Election Management System (EMS) of all voters registered
                              as of February 10, 2021 (E+99), so the Secretary of State can compile a
                              statewide listing of voters.
         3/31/21         124. REPORT OF REGISTRATION — ODD-NUMBERED YEAR
         (E+148)              STATEWIDE REPORT PUBLISHED
                              On or before this date, the Secretary of State will release a statewide report            § 2187(b) & (c)(7)
                              showing the number of registered voters, by political party preference, in the
                              state, in each county, and in each political subdivision thereof. This report is
                              based on the number of persons registered as of February 10, 2021 (E+99).

         4/10/21*        125. SUPPLEMENT TO THE STATEMENT OF THE VOTE
         (E+158)              Last day for the Secretary of State to compile a supplement to the statement of                     § 15502
        [Saturday]            the vote showing the number of votes cast in each county, city, assembly
                              district, state senatorial district, congressional district, and supervisorial district
                              for each candidate for the offices of United States President and on each
                              statewide ballot measure.
*
    Date falls on a weekend or state holiday; it does not move forward to the next business day.
**
    Date falls on a weekend or state holiday; it moves forward to the next business day.
1
 All code references are to the California Elections Code unless otherwise stated.
2
 Paper and electronic or online filings may be required. This does not cover ALL campaign disclosure requirements. Please
contact the Fair Political Practices Commission at 1-866-275-3772 for all filing obligations.
3
  Elections Code section 3114 and the federal MOVE Act require that ballots be sent to military and overseas voters no later than
45 days prior to an election. This E-45 deadline must be adhered to and does not move forward even though the date falls on a
Saturday.
4
  Senate Bill (SB) 151 (Umberg) Chapter 566, Statutes of 2019, amended Section 13303 of the Elections Code effective
January 1, 2020.
5
  Assembly Bill (AB) 49 (Cervantes) Chapter 553, Statutes of 2019, amended Sections 3001 and 4005 of the Elections Code
effective January 1, 2020.
6
  Senate Bill (SB) 72 (Umberg) Chapter 565, Statutes of 2019, amended Section 2170 of the Elections Code effective
January 1, 2020.
7
  Assembly Bill (AB) 566 (Berman) Chapter 91, Statutes of 2019, added Section 15305 to the Elections Code effective
January 1, 2020.
8
  Senate Bill (SB) 523 (McGuire) Chapter 568, Statutes of 2019, amended Section 3019 of the Elections Code effective
January 1, 2020.




                                                                     8-22
Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 35 of 52




    EXHIBIT 4
               Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 36 of 52

                       Report of Registration as of February 18, 2020
                                  Registration by County

                                       Total                                   American
County                 Eligible   Registered   Democratic      Republican   Independent   Green
Alameda              1,097,087      920,175       534,265         100,324        19,015   5,683
Percent                              83.87%       58.06%          10.90%         2.07%    0.62%

Alpine                     946          788             336          197            40        8
Percent                              83.30%       42.64%          25.00%         5.08%    1.02%

Amador                  27,959        23,717           6,780       10,894         1,055      98
Percent                              84.83%       28.59%          45.93%         4.45%    0.41%

Butte                  169,009      116,182        41,448          40,779         4,517     706
Percent                              68.74%       35.68%          35.10%         3.89%    0.61%

Calaveras               36,048        29,889           8,237       13,167         1,433     170
Percent                              82.91%       27.56%          44.05%         4.79%    0.57%

Colusa                  12,575         9,093           2,852        3,664          287       16
Percent                              72.31%       31.36%          40.29%         3.16%    0.18%

Contra Costa           764,578      657,273       336,575         127,256        19,119   2,677
Percent                              85.97%       51.21%          19.36%         2.91%    0.41%

Del Norte               18,239        15,182           4,563        5,802          713      101
Percent                              83.24%       30.06%          38.22%         4.70%    0.67%

El Dorado              144,429      124,979        37,470          51,231         5,361     631
Percent                              86.53%       29.98%          40.99%         4.29%    0.50%

Fresno                 605,557      471,384       182,797         153,966        14,852   1,390
Percent                              77.84%       38.78%          32.66%         3.15%    0.29%

Glenn                   18,973        13,454           3,804        5,930          520       39
Percent                              70.91%       28.27%          44.08%         3.87%    0.29%

Humboldt               104,590        79,198       36,241          18,742         2,602   1,402
Percent                              75.72%       45.76%          23.66%         3.29%    1.77%

Imperial               100,340        77,111       37,161          14,593         1,930     217
Percent                              76.85%       48.19%          18.92%         2.50%    0.28%

Inyo                    13,669        10,029           3,299        4,072          385       35
Percent                              73.37%       32.89%          40.60%         3.84%    0.35%

Kern                   527,791      399,154       136,156         143,261        14,741   1,017
Percent                              75.63%       34.11%          35.89%         3.69%    0.25%

Kings                   82,719        55,738       18,507          22,186         1,751     122
Percent                              67.38%       33.20%          39.80%         3.14%    0.22%




                                                   5
               Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 37 of 52

                       Report of Registration as of February 18, 2020
                                  Registration by County

                                   Peace and                              No Party
County               Libertarian    Freedom        Unknown    Other     Preference
Alameda                   5,305        3,354            47    5,825       246,357
Percent                  0.58%        0.36%          0.01%    0.63%        26.77%

Alpine                       11           1              0       2            193
Percent                  1.40%        0.13%          0.00%    0.25%        24.49%

Amador                      347          65             30      55           4,393
Percent                  1.46%        0.27%          0.13%    0.23%        18.52%

Butte                     1,433         460            507    1,017        25,315
Percent                  1.23%        0.40%          0.44%    0.88%        21.79%

Calaveras                   477         100            160     253           5,892
Percent                  1.60%        0.33%          0.54%    0.85%        19.71%

Colusa                       96          37              0       3           2,138
Percent                  1.06%        0.41%          0.00%    0.03%        23.51%

Contra Costa              5,046        2,214          3,092   1,584       159,710
Percent                  0.77%        0.34%          0.47%    0.24%        24.30%

Del Norte                   185          90             11      67           3,650
Percent                  1.22%        0.59%          0.07%    0.44%        24.04%

El Dorado                 1,980         341              5     800         27,160
Percent                  1.58%        0.27%          0.00%    0.64%        21.73%

Fresno                    3,660        2,224          2,005   4,251       106,239
Percent                  0.78%        0.47%          0.43%    0.90%        22.54%

Glenn                       163          47             11      33           2,907
Percent                  1.21%        0.35%          0.08%    0.25%        21.61%

Humboldt                    900         381            439     407         18,084
Percent                  1.14%        0.48%          0.55%    0.51%        22.83%

Imperial                    477         537            768     339         21,089
Percent                  0.62%        0.70%          1.00%    0.44%        27.35%

Inyo                         90          33             31      57           2,027
Percent                  0.90%        0.33%          0.31%    0.57%        20.21%

Kern                      3,895        2,023          3,670   1,037        93,354
Percent                  0.98%        0.51%          0.92%    0.26%        23.39%

Kings                       522         234            394     303         11,719
Percent                  0.94%        0.42%          0.71%    0.54%        21.03%




                                               6
              Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 38 of 52

                      Report of Registration as of February 18, 2020
                                 Registration by County

                                      Total                                   American
County                Eligible   Registered   Democratic      Republican   Independent   Green
Lake                   49,258        33,905       13,016           9,659         1,511     293
Percent                             68.83%       38.39%          28.49%         4.46%    0.86%

Lassen                 16,713        14,028           2,606        7,427          781       45
Percent                             83.93%       18.58%          52.94%         5.57%    0.32%

Los Angeles         6,184,428     5,546,785    2,869,677         935,133       132,867   21,719
Percent                             89.69%       51.74%          16.86%         2.40%    0.39%

Madera                 90,838        61,851       20,056          24,159         2,156     175
Percent                             68.09%       32.43%          39.06%         3.49%    0.28%

Marin                 181,150      166,260        97,221          22,970         4,157    1,137
Percent                             91.78%       58.48%          13.82%         2.50%    0.68%

Mariposa               14,850        10,916           3,101        4,931          464       59
Percent                             73.51%       28.41%          45.17%         4.25%    0.54%

Mendocino              63,955        52,602       25,330          10,644         1,902     929
Percent                             82.25%       48.15%          20.23%         3.62%    1.77%

Merced                162,588      104,706        45,090          29,361         3,658     310
Percent                             64.40%       43.06%          28.04%         3.49%    0.30%

Modoc                   7,364         4,984           1,060        2,667          250       15
Percent                             67.68%       21.27%          53.51%         5.02%    0.30%

Mono                    9,279         7,095           2,627        2,178          263       50
Percent                             76.46%       37.03%          30.70%         3.71%    0.70%

Monterey              247,748      195,245        98,887          39,604         5,217     923
Percent                             78.81%       50.65%          20.28%         2.67%    0.47%

Napa                   92,164        80,667       38,428          17,494         2,697     486
Percent                             87.53%       47.64%          21.69%         3.34%    0.60%

Nevada                 77,963        68,151       26,151          22,696         2,587     664
Percent                             87.41%       38.37%          33.30%         3.80%    0.97%

Orange              2,024,656     1,634,407      582,362         558,273        46,744    4,859
Percent                             80.73%       35.63%          34.16%         2.86%    0.30%

Placer                283,757      247,932        74,001         103,380         8,651     841
Percent                             87.37%       29.85%          41.70%         3.49%    0.34%

Plumas                 15,957        12,688           3,628        5,614          626       51
Percent                             79.51%       28.59%          44.25%         4.93%    0.40%




                                                  7
              Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 39 of 52

                      Report of Registration as of February 18, 2020
                                 Registration by County

                                  Peace and                              No Party
County              Libertarian    Freedom        Unknown     Other    Preference
Lake                       391         187             26       54          8,768
Percent                 1.15%        0.55%          0.08%    0.16%        25.86%

Lassen                     169          56             14       66          2,864
Percent                 1.20%        0.40%          0.10%    0.47%        20.42%

Los Angeles             37,631       34,117         33,172   43,143     1,439,326
Percent                 0.68%        0.62%          0.60%    0.78%        25.95%

Madera                     566         325            428      321        13,665
Percent                 0.92%        0.53%          0.69%    0.52%        22.09%

Marin                    1,212         319            481      553        38,210
Percent                 0.73%        0.19%          0.29%    0.33%        22.98%

Mariposa                   125          33             34      109          2,060
Percent                 1.15%        0.30%          0.31%    1.00%        18.87%

Mendocino                  587         281            430      124        12,375
Percent                 1.12%        0.53%          0.82%    0.24%        23.53%

Merced                     874         501            143      199        24,570
Percent                 0.83%        0.48%          0.14%    0.19%        23.47%

Modoc                       54          19              7       17           895
Percent                 1.08%        0.38%          0.14%    0.34%        17.96%

Mono                        79          29              3        7          1,859
Percent                 1.11%        0.41%          0.04%    0.10%        26.20%

Monterey                 1,456         845           1,645     215        46,453
Percent                 0.75%        0.43%          0.84%    0.11%        23.79%

Napa                       779         275            512      271        19,725
Percent                 0.97%        0.34%          0.63%    0.34%        24.45%

Nevada                     907         193             44     6,867         8,042
Percent                 1.33%        0.28%          0.06%    10.08%       11.80%

Orange                  16,139        5,463          2,418    4,746      413,403
Percent                 0.99%        0.33%          0.15%    0.29%        25.29%

Placer                   4,275         560           1,223    1,096       53,905
Percent                 1.72%        0.23%          0.49%    0.44%        21.74%

Plumas                     153          41              7       19          2,549
Percent                 1.21%        0.32%          0.06%    0.15%        20.09%




                                              8
                 Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 40 of 52

                         Report of Registration as of February 18, 2020
                                    Registration by County

                                         Total                                   American
County                   Eligible   Registered   Democratic      Republican   Independent   Green
Riverside              1,497,969     1,116,317      434,809         361,558        39,135   3,107
Percent                                74.52%       38.95%          32.39%         3.51%    0.28%

Sacramento             1,026,609      818,656       363,884         210,189        28,055   3,334
Percent                                79.74%       44.45%          25.67%         3.43%    0.41%

San Benito                38,254        32,453       15,067           8,468          996      107
Percent                                84.84%       46.43%          26.09%         3.07%    0.33%

San Bernardino         1,345,805     1,016,190      410,197         298,234        39,242   3,092
Percent                                75.51%       40.37%          29.35%         3.86%    0.30%

San Diego              2,232,644     1,826,138      702,356         504,044        63,137   6,518
Percent                                81.79%       38.46%          27.60%         3.46%    0.36%

San Francisco            656,600      505,246       305,309          33,077         8,686   3,142
Percent                                76.95%       60.43%           6.55%         1.72%    0.62%

San Joaquin              468,757      326,470       140,984          94,440        10,235     873
Percent                                69.65%       43.18%          28.93%         3.14%    0.27%

San Luis Obispo          209,156      176,343        64,100          61,587         6,089     965
Percent                                84.31%       36.35%          34.92%         3.45%    0.55%

San Mateo                507,291      417,299       222,991          61,076         9,481   1,726
Percent                                82.26%       53.44%          14.64%         2.27%    0.41%

Santa Barbara            294,561      226,923       101,983          57,059         6,532   1,043
Percent                                77.04%       44.94%          25.14%         2.88%    0.46%

Santa Clara            1,202,250      951,292       459,166         159,360        21,440   3,370
Percent                                79.13%       48.27%          16.75%         2.25%    0.35%

Santa Cruz               187,357      163,604        94,175          22,739         3,894   1,395
Percent                                87.32%       57.56%          13.90%         2.38%    0.85%

Shasta                   134,207      103,883        24,135          50,398         4,441     354
Percent                                77.41%       23.23%          48.51%         4.28%    0.34%

Sierra                     2,619         2,123            614          890           134       17
Percent                                81.06%       28.92%          41.92%         6.31%    0.80%

Siskiyou                  34,522        27,662           8,328       10,987         1,350     166
Percent                                80.13%       30.11%          39.72%         4.88%    0.60%

Solano                   294,638      239,267       113,247          53,613         7,685     835
Percent                                81.21%       47.33%          22.41%         3.21%    0.35%




                                                     9
                 Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 41 of 52

                         Report of Registration as of February 18, 2020
                                    Registration by County

                                     Peace and                              No Party
County                 Libertarian    Freedom     Unknown      Other      Preference
Riverside                   9,948        5,061        6,776     5,228       250,695
Percent                    0.89%        0.45%         0.61%    0.47%         22.46%

Sacramento                  8,811        5,060        5,140     2,463       191,720
Percent                    1.08%        0.62%         0.63%    0.30%         23.42%

San Benito                    290         130           31        44           7,320
Percent                    0.89%        0.40%         0.10%    0.14%         22.56%

San Bernardino              8,958        6,009        6,621     6,120       237,717
Percent                    0.88%        0.59%         0.65%    0.60%         23.39%

San Diego                  18,378        7,017        9,408     9,264       506,016
Percent                    1.01%        0.38%         0.52%    0.51%         27.71%

San Francisco               3,125        1,545        4,044      810        145,508
Percent                    0.62%        0.31%         0.80%    0.16%         28.80%

San Joaquin                 2,767        1,591        3,272     1,100        71,208
Percent                    0.85%        0.49%         1.00%    0.34%         21.81%

San Luis Obispo             2,052         504          885      1,500        38,661
Percent                    1.16%        0.29%         0.50%    0.85%         21.92%

San Mateo                   2,791        1,214        2,077     1,767       114,176
Percent                    0.67%        0.29%         0.50%    0.42%         27.36%

Santa Barbara               1,963         760         1,484     1,413        54,686
Percent                    0.87%        0.33%         0.65%    0.62%         24.10%

Santa Clara                 7,219        3,323         165      2,474       294,775
Percent                    0.76%        0.35%         0.02%    0.26%         30.99%

Santa Cruz                  1,543         582          249       779         38,248
Percent                    0.94%        0.36%         0.15%    0.48%         23.38%

Shasta                      1,269         379          106       284         22,517
Percent                    1.22%        0.36%         0.10%    0.27%         21.68%

Sierra                         31           3            2        29            403
Percent                    1.46%        0.14%         0.09%    1.37%         18.98%

Siskiyou                      359         138          153        76           6,105
Percent                    1.30%        0.50%         0.55%    0.27%         22.07%

Solano                      2,077         973         1,200     1,439        58,198
Percent                    0.87%        0.41%         0.50%    0.60%         24.32%




                                                 10
              Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 42 of 52

                      Report of Registration as of February 18, 2020
                                 Registration by County

                                      Total                                American
County                Eligible   Registered   Democratic   Republican   Independent   Green
Sonoma                346,196      279,338       152,661       50,086         7,663    2,313
Percent                             80.69%       54.65%       17.93%         2.74%    0.83%

Stanislaus            349,155      261,326        99,378       92,542         8,769     663
Percent                             74.85%       38.03%       35.41%         3.36%    0.25%

Sutter                 60,830        48,423       14,802       19,540         1,762      99
Percent                             79.60%       30.57%       40.35%         3.64%    0.20%

Tehama                 44,235        35,087        8,695       15,895         1,768      79
Percent                             79.32%       24.78%       45.30%         5.04%    0.23%

Trinity                11,384         7,897        2,499        2,679          397       84
Percent                             69.37%       31.64%       33.92%         5.03%    1.06%

Tulare                268,307      183,086        59,230       70,261         6,417     483
Percent                             68.24%       32.35%       38.38%         3.50%    0.26%

Tuolumne               40,693        32,562        9,634       14,053         1,411     145
Percent                             80.02%       29.59%       43.16%         4.33%    0.45%

Ventura               546,938      463,227       191,502      135,824        13,109    1,687
Percent                             84.69%       41.34%       29.32%         2.83%    0.36%

Yolo                  152,152      117,378        57,884       23,195         3,521     666
Percent                             77.15%       49.31%       19.76%         3.00%    0.57%

Yuba                   50,910        36,707       10,220       13,938         1,856     150
Percent                             72.10%       27.84%       37.97%         5.06%    0.41%

State Total        25,251,216    20,660,465    9,361,582    4,937,986       600,057   83,281
Percent                             81.82%       45.31%       23.90%         2.90%    0.40%




                                                 11
              Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 43 of 52

                      Report of Registration as of February 18, 2020
                                 Registration by County

                                  Peace and                              No Party
County              Libertarian    Freedom     Unknown        Other    Preference
Sonoma                   2,614         820           1,713     1,299      60,169
Percent                 0.94%        0.29%          0.61%     0.47%       21.54%

Stanislaus               2,312        1,140          1,552     2,197      52,773
Percent                 0.88%        0.44%          0.59%     0.84%       20.19%

Sutter                     475         193            325      1,740        9,487
Percent                 0.98%        0.40%          0.67%     3.59%       19.59%

Tehama                     429         140             25       105         7,951
Percent                 1.22%        0.40%          0.07%     0.30%       22.66%

Trinity                    108          53            122        87         1,868
Percent                 1.37%        0.67%          1.54%     1.10%       23.65%

Tulare                   1,694         814           1,684      652       41,851
Percent                 0.93%        0.44%          0.92%     0.36%       22.86%

Tuolumne                   425         113              8        51         6,722
Percent                 1.31%        0.35%          0.02%     0.16%       20.64%

Ventura                  4,168        1,564          4,939     5,164     105,270
Percent                 0.90%        0.34%          1.07%     1.11%       22.73%

Yolo                     1,084         489            579       402       29,558
Percent                 0.92%        0.42%          0.49%     0.34%       25.18%

Yuba                       478         242            363       167         9,293
Percent                 1.30%        0.66%          0.99%     0.45%       25.32%

State Total            175,352       95,242        104,680   120,494    5,181,791
Percent                 0.85%        0.46%          0.51%     0.58%       25.08%




                                              12
Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 44 of 52




    EXHIBIT 5
                            Case 3:20-cv-04479-RS     Document
                                               1877. ADJUSTS        13-3IN MEDICAL
                                                             LIMITATIONS    Filed 07/10/20 Page 45 of 52
                                                         NEGLIGENCE CASES. INITIATIVE STATUTE.
                      PETITION   SOS        SOS                                                  RANDOM
                      FILED      REC'D      REC'D                                 RAW            SAMPLE/           VALID                    VALID OR
   COUNTY             W/COUNTY   RAW        RANDOM                               COUNT          FULL CHECK         SIGS. INVALID   DUP.   PROJ. VALID       %
1. ALAMEDA            05/29/20   06/18/20   06/24/20                                 24,952               750        603     147     0        20,061     80.4%
2. ALPINE             05/26/20   05/26/20   05/26/20    Random Notice:                    5                 5          5       0     0             5    100.0%
3. AMADOR             05/26/20   05/26/20   06/29/20    06/09/2020                      561               500        421      79     4           472     84.1%
4. BUTTE              05/26/20   05/27/20   06/22/20    Random Due:                   3,975               500        378     122     1         2,950     74.2%
5. CALAVERAS          05/26/20   05/28/20               07/21/20                        682                                                        0      0.0%
6. COLUSA             05/26/20   05/27/20   06/15/20                                    139               139        116      23     1           116     83.5%
7. CONTRA COSTA       05/29/20   06/05/20   06/22/20                                 20,429               613        486     127     0        16,197     79.3%
8. DEL NORTE          05/27/20   05/27/20   06/12/20                                    465               465        352     113     5           352     75.7%
9. EL DORADO          05/26/20   06/02/20   06/05/20                                  2,917               500        419      81     1         2,416     82.8%
10. FRESNO            05/29/20   06/03/20                                            31,663                                                        0      0.0%
11. GLENN             05/26/20   05/26/20   06/23/20                                    108               108         82      26     2            82     75.9%
12. HUMBOLDT          05/26/20   06/18/20   06/23/20                                  4,202               500        388     112     0         3,261     77.6%
13. IMPERIAL          05/26/20   05/27/20   06/22/20                                  2,940               500        346     154     1         2,006     68.2%
14. INYO              05/27/20   05/28/20   06/19/20                                    261               261        222      39     0           222     85.1%
15. KERN              05/28/20   06/04/20                                            24,303                                                        0      0.0%
16. KINGS             05/29/20   06/08/20                                             1,666                                                        0      0.0%
17. LAKE              05/26/20   05/29/20   07/03/20                                    989               500        393     107     0           777     78.6%
18. LASSEN            05/26/20   05/27/20   06/15/20                                    795               500        416      84     0           661     83.2%
19. LOS ANGELES       05/29/20   06/05/20                                           302,289                                                        0      0.0%
20. MADERA            05/26/20   05/28/20   06/12/20                                  3,382               500        397     103     0         2,685     79.4%
21. MARIN             05/26/20   06/02/20   06/23/20                                  2,875               500        454      46     1         2,583     89.9%
22. MARIPOSA          05/26/20   05/27/20   06/10/20                                    236               236        205      31     0           205     86.9%
23. MENDOCINO         05/26/20   05/26/20                                             1,527                                                        0      0.0%
24. MERCED            05/26/20   06/01/20   06/29/20                                  5,115               500        361     139     1         3,599     70.4%
25. MODOC             05/27/20   05/27/20   05/27/20                                     10                10          6       4     0             6     60.0%
26. MONO              05/26/20   06/02/20   06/25/20                                     37                37         34       3     0            34     91.9%
27. MONTEREY          05/26/20   06/01/20   06/05/20                                  3,639               500        388     112     0         2,824     77.6%
28. NAPA              05/26/20   06/03/20   06/19/20                                  2,647               500        421      79     1         2,206     83.3%
29. NEVADA            05/26/20   06/04/20   07/07/20                                    933               500        402      98     2           747     80.1%
30. ORANGE            05/29/20   06/10/20   06/19/20                                 50,864             1,526      1,167     359     2        36,743     72.2%
31. PLACER            05/26/20   06/03/20                                             7,510                                                        0      0.0%
32. PLUMAS            05/26/20   06/03/20   06/03/20                                    355               355        323      32     1           323     91.0%
33. RIVERSIDE         05/29/20   06/10/20   06/19/20                                 54,834             1,645      1,348     297     2        42,778     78.0%
34. SACRAMENTO        05/29/20   06/10/20   06/25/20                                 31,966               959        706     253     1        22,455     70.2%
35. SAN BENITO        05/26/20   05/28/20   06/29/20                                    461               461        350     111     2           350     75.9%
36. SAN BERNARDINO    05/28/20   06/08/20   06/19/20                                 66,880             2,007      1,643     364     0        54,750     81.9%
37. SAN DIEGO         06/01/20   06/10/20                                            95,851                                                        0      0.0%
38. SAN FRANCISCO     05/26/20   05/29/20                                            11,365                                                        0      0.0%
39. SAN JOAQUIN       05/26/20   06/05/20                                            12,767                                                        0      0.0%
40. SAN LUIS OBISPO   05/26/20   05/26/20   06/17/20                                  6,499               500        373     127     2         4,536     69.8%
41. SAN MATEO         05/26/20   06/01/20                                             4,370                                                        0      0.0%
42. SANTA BARBARA     05/29/20   06/04/20   06/22/20                                  9,241               500        382     118     0         7,060     76.4%
43. SANTA CLARA       05/29/20   06/05/20   07/07/20                                 25,872               776        616     160     0        20,538     79.4%
44. SANTA CRUZ        05/26/20   05/28/20   06/22/20                                  4,972               500        415      85     0         4,127     83.0%
45. SHASTA            05/26/20   06/03/20   06/19/20                                  3,781               500        376     124     0         2,843     75.2%
46. SIERRA            05/26/20   06/03/20   06/03/20                                      9                 9          9       0     0             9    100.0%
47. SISKIYOU          05/26/20   05/28/20   06/16/20                                    384               384        286      98     6           286     74.5%
48. SOLANO            05/26/20   06/02/20   06/23/20                                  7,161               500        372     128     0         5,328     74.4%
49. SONOMA            05/26/20   05/28/20   06/02/20                                 10,937               500        418      82     0         9,143     83.6%
50. STANISLAUS        05/26/20   05/29/20   07/02/20                                 11,403               500        398     102     0         9,077     79.6%
51. SUTTER            05/26/20   06/03/20   06/26/20                                  1,475               500        381     119     0         1,124     76.2%
52. TEHAMA            05/26/20   06/03/20   06/26/20                                  1,213               500        391     109     2           942     77.6%
53. TRINITY           05/26/20   05/26/20   06/16/20                                     63                63         52      11     0            52     82.5%
54. TULARE            05/26/20   06/03/20   06/10/20                                 11,265               500        389     111     0         8,764     77.8%
55. TUOLUMNE          05/26/20   06/08/20   06/12/20        RANGE:                    1,267               500        417      83     1         1,053     83.1%
56. VENTURA           05/29/20   06/08/20   07/01/20     110% = 685,534              29,044               871        673     198     0        22,442     77.3%
57. YOLO              05/26/20   05/27/20   06/30/20     100% = 623,212               2,783               500        376     123     1         2,067     74.3%
58. YUBA              05/26/20   05/27/20   06/15/20      95% = 592,052               1,959               500        328     172     2         1,262     64.4%

TOTAL:                                                                            910,293            24,680       19,484   5,195    42      322,519     77.47%



                                                       For questions regarding this spreadsheet please contact:
                                                        Secretary of State Elections Division (916) 657-2166
                                                                          7/7/2020 4:46 PM
Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 46 of 52




    EXHIBIT 6
                              Case 3:20-cv-04479-RS       Document
                                          1879. AMENDS CONSUMER PRIVACY13-3    Filed 07/10/20
                                                                        LAWS. INITIATIVE STATUTE. Page 47 of 52
                       PETITION      SOS         SOS                                                  RANDOM
                       FILED         REC'D       REC'D                                 RAW            SAMPLE/           VALID                     VALID OR
    COUNTY             W/COUNTY      RAW         RANDOM                               COUNT          FULL CHECK         SIGS. INVALID   DUP.    PROJ. VALID            %
1. ALAMEDA             04/30/20      05/08/20    06/12/20                                 25,329               761        638     123      0          21,235       83.8%
2. ALPINE              05/06/20      05/06/20    05/06/20    Random Notice:                    2                 2          2       0      0               2      100.0%
3. AMADOR              04/30/20      04/30/20    05/20/20    05/14/20                        663               500        419      81      3             554       83.6%
4. BUTTE               05/01/20      05/11/20    06/23/20    Random Due:                   5,775               500        403      97      1           4,533       78.5%
5. CALAVERAS           05/05/20      05/06/20    05/27/20    06/25/20*                       959               500        425      75      4             808       84.3%
6. COLUSA              05/05/20      05/07/20    05/15/20                                    180               180        146      34      3             146       81.1%
7. CONTRA COSTA        04/30/20      05/06/20    06/17/20                                 22,084               663        546     117      1          17,111       77.5%
8. DEL NORTE           05/05/20      05/06/20    05/18/20                                    539               500        380     120      7             409       75.9%
9. EL DORADO           04/30/20      05/06/20    06/22/20                                  4,012               500        428      72      0           3,434       85.6%
10. FRESNO             04/30/20      05/08/20    06/23/20                                 30,426               913        750     163      0          24,994       82.1%
11. GLENN              05/05/20      05/07/20    06/22/20                                    141               141         99      42      0              99       70.2%
12. HUMBOLDT           05/01/20      05/08/20    06/08/20                                  4,917               500        403      97      1           3,876       78.8%
13. IMPERIAL           05/06/20      05/12/20    06/12/20                                  1,968               500        364     136      7           1,352       68.7%
14. INYO               05/05/20      05/13/20    06/23/20                                    439               439        383      56      2             383       87.2%
15. KERN               04/30/20      05/07/20    06/04/20                                 24,224               727        566     161      1          17,782       73.4%
16. KINGS              04/30/20      05/11/20    06/08/20                                  2,147               500        392     108      1           1,669       77.7%
17. LAKE               05/01/20      05/06/20    06/23/20                                  1,489               500        376     124      2           1,108       74.4%
18. LASSEN             05/05/20      05/06/20    05/19/20                                    774               774        667     107      4             667       86.2%
19. LOS ANGELES        05/04/20      05/12/20    06/01/20                                290,779             8,724      6,946   1,778     11         219,663       75.5%
20. MADERA             04/30/20      05/04/20    05/19/20                                  3,232               500        400     100      2           2,515       77.8%
21. MARIN              05/01/20      05/04/20    05/29/20                                  4,204               500        446      54      0           3,750       89.2%
22. MARIPOSA           05/05/20      05/06/20    05/19/20                                    337               337        270      67      2             270       80.1%
23. MENDOCINO          05/01/20      05/04/20    05/22/20                                  2,401               500        417      83      0           2,002       83.4%
24. MERCED             04/30/20      05/04/20    06/03/20                                  5,581               500        372     128      2           3,925       70.3%
25. MODOC              05/07/20      05/12/20    05/12/20                                     10                10          7       3      0               7       70.0%
26. MONO               05/06/20      05/08/20    06/01/20                                     47                47         40       7      0              40       85.1%
27. MONTEREY           05/04/20      05/05/20    05/18/20                                  4,463               500        401      99      1           3,509       78.6%
28. NAPA               05/01/20      05/11/20    05/27/20                                  3,655               500        407      93      3           2,837       77.6%
29. NEVADA             04/30/20      05/07/20    05/27/20                                  1,326               500        408      92      1           1,078       81.3%
30. ORANGE             05/04/20      05/14/20    06/15/20                                 59,765             1,793      1,437     356      0          47,899       80.1%
31. PLACER             04/30/20      05/12/20    06/24/20                                  9,943               500        421      79      0           8,372       84.2%
32. PLUMAS             05/05/20      05/13/20    05/13/20                                    520               520        467      53      2             467       89.8%
33. RIVERSIDE          05/01/20      05/13/20    06/19/20                                 56,436             1,693      1,410     283      0          47,002       83.3%
34. SACRAMENTO         04/30/20      05/07/20    05/18/20                                 34,942             1,048        813     235      2          24,950       71.4%
35. SAN BENITO         05/04/20      05/07/20    06/24/20                                    481               481        396      85      4             396       82.3%
36. SAN BERNARDINO     05/05/20      05/14/20    05/27/20                                 64,077             1,923      1,595     328      0          53,148       82.9%
37. SAN DIEGO          05/07/20      05/15/20    06/24/20                                103,448             3,104      2,324     780      5          72,066       69.7%
38. SAN FRANCISCO      04/30/20      05/22/20    06/19/20                                 11,273               500        404      96      0           9,109       80.8%
39. SAN JOAQUIN        04/30/20      05/14/20    06/03/20                                 10,732               500        363     137      0           7,791       72.6%
40. SAN LUIS OBISPO    05/04/20      05/06/20    05/27/20                                  6,331               500        385     115      1           4,727       74.7%
41. SAN MATEO          04/30/20      05/04/20                                              4,761                                                           0        0.0%
42. SANTA BARBARA      05/05/20      05/12/20    06/03/20                                  9,001               500        402      98      1           6,931       77.0%
43. SANTA CLARA        04/30/20      05/08/20    05/19/20                                 24,271               728        593     135      0          19,770       81.5%
44. SANTA CRUZ         05/04/20      05/11/20    06/17/20                                  6,618               500        424      76      1           5,450       82.4%
45. SHASTA             05/01/20      05/05/20    05/19/20                                  5,120               500        411      89      1           4,114       80.4%
46. SIERRA             05/05/20      05/11/20    05/11/20                                     15                15         13       2      0              13       86.7%
47. SISKIYOU           05/05/20      05/05/20    06/03/20                                  1,119               500        377     123     16             799       71.4%
48. SOLANO             05/01/20      05/29/20    06/03/20                                  7,741               500        393     107      0           6,084       78.6%
49. SONOMA             05/01/20      05/06/20    05/06/20                                 13,082               500        430      70      0          11,251       86.0%
50. STANISLAUS         04/30/20      05/07/20    06/08/20                                 11,118               500        416      84      0           9,250       83.2%
51. SUTTER             04/30/20      05/13/20    05/28/20                                  2,327               500        391     109      2           1,786       76.7%
52. TEHAMA             05/01/20      05/06/20    06/03/20                                  1,550               500        383     117      2           1,174       75.8%
53. TRINITY            05/08/20      05/11/20    06/03/20                                     93                93         74      19      0              74       79.6%
54. TULARE             04/30/20      05/05/20    06/15/20                                 10,974               500        407      93      0           8,933       81.4%
55. TUOLUMNE           05/05/20      05/11/20    05/20/20        RANGE:                    1,614               500        411      89      5           1,291       80.0%
56. VENTURA            05/05/20      05/15/20    06/16/20     110% = 685,534              25,858               776        637     139      0          21,226       82.1%
57. YOLO               04/30/20      05/04/20    06/17/20     100% = 623,212               3,383               500        412      88      0           2,788       82.4%
58. YUBA               05/01/20      05/11/20    05/28/20      95% = 592,052               2,287               500        360     140      2           1,614       70.6%

TOTAL:                                                                                 930,983            42,392       34,050   8,342   103         718,233      77.54%
*On June 19, 2020, the Sacramento County Superior Court issued an order in Mactaggart v. Padilla, Case No. 34-2020-80003402, requiring county elections officials to
complete the random sample verification of signatures for this initiative by Thursday, June 25, 2020.
                                                            For questions regarding this spreadsheet please contact:
                                                             Secretary of State Elections Division (916) 657-2166
                                                                              6/24/2020 6:14 PM
Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 48 of 52




    EXHIBIT 7
                             Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 49 of 52
                      1880. AUTHORIZES BONDS TO CONTINUE FUNDING STEM CELL AND OTHER MEDICAL RESEARCH. INITIATIVE STATUTE.

                       PETITION   SOS        SOS                                                  RANDOM
                       FILED      REC'D      REC'D                                 RAW            SAMPLE/           VALID                    VALID OR
   COUNTY              W/COUNTY   RAW        RANDOM                               COUNT          FULL CHECK         SIGS. INVALID   DUP.   PROJ. VALID       %
1. ALAMEDA             04/30/20   05/08/20   06/12/20                                 31,002               931        788     143     0        26,240     84.6%
2. ALPINE              05/06/20   05/06/20   05/06/20    Random Notice:                    5                 5          5       0     0             5    100.0%
3. AMADOR              04/30/20   04/30/20   05/18/20    05/12/20                        594               500        407      93     3           483     81.3%
4. BUTTE               05/01/20   05/05/20               Random Due:                   6,502                                                        0      0.0%
5. CALAVERAS           05/05/20   05/05/20   05/29/20    06/24/20                        691               500        433      67     1           598     86.5%
6. COLUSA              05/05/20   05/07/20   05/15/20                                    200               200        156      44     3           156     78.0%
7. CONTRA COSTA        04/30/20   05/13/20   06/17/20                                 23,193               696        573     123     0        19,094     82.3%
8. DEL NORTE           05/05/20   05/06/20   05/13/20                                    490               490        389     101     6           389     79.4%
9. EL DORADO           04/30/20   05/08/20   05/26/20                                  3,523               500        395     105     0         2,783     79.0%
10. FRESNO             04/30/20   05/07/20   06/22/20                                 29,073               872        709     163     0        23,638     81.3%
11. GLENN              05/05/20   05/07/20   05/21/20                                    133               133        100      33     1           100     75.2%
12. HUMBOLDT           05/01/20   05/07/20   06/05/20                                  4,378               500        391     109     0         3,424     78.2%
13. IMPERIAL           05/06/20   05/12/20   05/19/20                                  3,064               500        346     154     0         2,120     69.2%
14. INYO               05/05/20   05/13/20   06/18/20                                    610               610        520      90     1           520     85.2%
15. KERN               04/30/20   05/07/20   06/04/20                                 23,337               700        528     172     0        17,603     75.4%
16. KINGS              04/30/20   05/12/20   06/22/20                                  1,756               500        379     121     0         1,331     75.8%
17. LAKE               05/01/20   05/06/20   06/16/20                                  2,088               500        349     151     2         1,431     68.5%
18. LASSEN             05/07/20   05/07/20   05/07/20                                    413               413        363      50     5           363     87.9%
19. LOS ANGELES        05/01/20   05/08/20   06/01/20                                298,147             8,945      7,195   1,750     8       231,196     77.5%
20. MADERA             04/30/20   05/04/20   05/15/20                                  3,004               500        395     105     1         2,343     78.0%
21. MARIN              05/01/20   05/05/20   05/28/20                                  4,724               500        449      51     0         4,242     89.8%
22. MARIPOSA           05/05/20   05/06/20   05/14/20                                    257               257        209      48     0           209     81.3%
23. MENDOCINO          05/01/20   05/04/20   05/20/20                                  1,803               500        417      83     0         1,504     83.4%
24. MERCED             04/30/20   05/04/20   05/27/20                                  5,447               500        371     129     1         3,934     72.2%
25. MODOC              05/05/20   05/06/20   05/06/20                                      6                 6          4       2     0             4     66.7%
26. MONO               05/05/20   05/06/20   06/01/20                                     60                60         54       6     0            54     90.0%
27. MONTEREY           05/04/20   05/05/20   05/18/20                                  3,992               500        399     101     0         3,186     79.8%
28. NAPA               05/01/20   05/04/20   05/21/20                                  3,650               500        403      97     1         2,896     79.3%
29. NEVADA             04/30/20   05/07/20   05/18/20                                    976               500        419      81     2           814     83.4%
30. ORANGE             05/04/20   05/14/20   06/05/20                                 49,169             1,475      1,152     323     1        37,324     75.9%
31. PLACER             04/30/20   05/08/20   06/15/20                                  8,343               500        437      63     0         7,292     87.4%
32. PLUMAS             05/05/20   05/11/20   05/11/20                                    349               349        316      33     0           316     90.5%
33. RIVERSIDE          05/01/20   05/11/20   06/15/20                                 51,478             1,544      1,303     241     2        41,286     80.2%
34. SACRAMENTO         04/30/20   05/07/20   05/15/20                                 35,792             1,074        803     271     0        26,761     74.8%
35. SAN BENITO         05/04/20   05/07/20   06/12/20                                    485               485        388      97     9           388     80.0%
36. SAN BERNARDINO     05/05/20   05/15/20   05/28/20                                 60,315             1,810      1,454     356     0        48,452     80.3%
37. SAN DIEGO          05/05/20   05/12/20   06/22/20                                 99,899             2,997      2,209     788     0        73,633     73.7%
38. SAN FRANCISCO      04/30/20   05/06/20   06/10/20                                 14,263               500        410      90     1        10,910     76.5%
39. SAN JOAQUIN        04/30/20   05/14/20   06/05/20                                 12,730               500        350     150     0         8,911     70.0%
40. SAN LUIS OBISPO    05/04/20   05/06/20   05/22/20                                  5,642               500        376     124     0         4,243     75.2%
41. SAN MATEO          04/30/20   05/21/20   06/19/20                                  6,491               500        439      61     0         5,699     87.8%
42. SANTA BARBARA      05/05/20   05/12/20   06/03/20                                  8,710               500        417      83     0         7,264     83.4%
43. SANTA CLARA        04/30/20   05/08/20   05/19/20                                 26,660               800        669     131     1        21,217     79.6%
44. SANTA CRUZ         05/04/20   05/11/20   06/17/20                                  6,436               500        426      74     0         5,483     85.2%
45. SHASTA             05/01/20   05/07/20   05/18/20                                  4,153               500        384     116     1         3,129     75.3%
46. SIERRA             05/05/20   05/11/20   05/11/20                                     17                17         15       2     0            15     88.2%
47. SISKIYOU           05/05/20   05/05/20   05/20/20                                    661               500        355     145     1           469     70.9%
48. SOLANO             05/01/20   05/29/20   06/11/20                                  9,910               500        387     113     0         7,670     77.4%
49. SONOMA             05/01/20   05/11/20   05/11/20                                 13,718               500        406      94     0        11,139     81.2%
50. STANISLAUS         04/30/20   05/04/20   05/26/20                                 10,818               500        403      97     0         8,719     80.6%
51. SUTTER             04/30/20   05/13/20   05/28/20                                  2,277               500        374     126     1         1,687     74.1%
52. TEHAMA             05/01/20   05/07/20   06/03/20                                  1,192               500        374     126     3           882     74.0%
53. TRINITY            05/08/20   05/11/20                                               142                                                        0      0.0%
54. TULARE             04/30/20   05/06/20   06/09/20                                  9,663               500        400     100     1         7,376     76.3%
55. TUOLUMNE           05/05/20   05/11/20   05/18/20        RANGE:                    1,057               500        408      92     1           860     81.4%
56. VENTURA            05/05/20   05/15/20   06/05/20     110% = 685,534              24,189               726        606     120     0        20,191     83.5%
57. YOLO               04/30/20   05/07/20   06/08/20     100% = 623,212               4,005               500        410      90     0         3,284     82.0%
58. YUBA               05/01/20   05/11/20   05/29/20      95% = 592,052               2,534               500        340     160     1         1,703     67.2%

TOTAL:                                                                             924,216            41,595       33,157   8,438    58      716,964     78.14%



                                                        For questions regarding this spreadsheet please contact:
                                                         Secretary of State Elections Division (916) 657-2166
                                                                          6/22/2020 3:15 PM
Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 50 of 52




    EXHIBIT 8
                            Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 51 of 52
            1882. AUTHORIZES STATE REGULATION OF KIDNEY DIALYSIS CLINICS. ESTABLISHES MINIMUM STAFFING AND OTHER REQUIREMENTS.
                                                            INITIATIVE STATUTE.
                      PETITION   SOS        SOS                                                  RANDOM
                      FILED      REC'D      REC'D                                 RAW            SAMPLE/           VALID                    VALID OR
   COUNTY             W/COUNTY   RAW        RANDOM                               COUNT          FULL CHECK         SIGS. INVALID   DUP.   PROJ. VALID       %
1. ALAMEDA            04/17/20   04/29/20   06/12/20                                 30,594               919        759     160     0        25,268     82.6%
2. ALPINE             04/17/20   04/21/20   04/21/20    Random Notice:                    5                 5          5       0     0             5    100.0%
3. AMADOR             04/16/20   04/16/20   05/06/20    05/01/20                        967               500        428      72     6           817     84.5%
4. BUTTE              04/17/20   04/28/20   05/15/20    Random Due:                   7,085               500        388     112     0         5,498     77.6%
5. CALAVERAS          04/16/20   04/27/20   05/11/20    06/15/20                      1,163               500        436      64     1         1,011     86.9%
6. COLUSA             04/16/20   04/20/20   05/11/20                                    137               137        113      24     4           113     82.5%
7. CONTRA COSTA       04/17/20   04/27/20   05/28/20                                 24,994               750        594     156     2        17,641     70.6%
8. DEL NORTE          04/16/20   04/17/20   05/05/20                                    636               500        398     102    11           502     79.0%
9. EL DORADO          04/16/20   04/23/20   05/14/20                                  3,796               500        408      92     1         3,047     80.3%
10. FRESNO            04/17/20   04/21/20   06/11/20                                 32,357               971        774     197     0        25,792     79.7%
11. GLENN             04/17/20   04/17/20   05/15/20                                    160               160        122      38     3           122     76.3%
12. HUMBOLDT          04/16/20   04/21/20   06/04/20                                  4,144               500        404      96     0         3,348     80.8%
13. IMPERIAL          04/16/20   04/20/20   05/12/20                                  4,545               500        358     142     3         3,034     66.7%
14. INYO              04/17/20   04/29/20   06/10/20                                    318               318        283      35     0           283     89.0%
15. KERN              04/17/20   04/30/20   06/04/20                                 27,992               840        662     178     1        20,983     75.0%
16. KINGS             04/16/20   04/27/20   06/08/20                                  2,003               500        399     101     2         1,574     78.6%
17. LAKE              04/17/20   04/24/20   05/28/20                                  1,524               500        379     121     4         1,130     74.2%
18. LASSEN            04/16/20   04/16/20   04/28/20                                  1,105             1,105        938     167    17           938     84.9%
19. LOS ANGELES       04/21/20   04/27/20   05/21/20                                318,426             9,554      7,448   2,103    23       223,453     70.2%
20. MADERA            04/17/20   04/22/20   05/06/20                                  3,708               500        415      85     1         3,030     81.7%
21. MARIN             04/16/20   04/17/20   05/04/20                                  4,137               500        431      69     2         3,446     83.3%
22. MARIPOSA          04/17/20   04/27/20   05/05/20                                    302               302        241      61     6           241     79.8%
23. MENDOCINO         04/16/20   04/16/20   05/08/20                                  2,289               500        406      94     2         1,826     79.8%
24. MERCED            04/17/20   04/20/20   05/18/20                                  7,451               500        357     143     3         4,699     63.1%
25. MODOC             04/16/20   05/04/20   05/04/20                                     13                13         10       3     0            10     76.9%
26. MONO              04/16/20   04/22/20   05/21/20                                     32                32         30       2     0            30     93.8%
27. MONTEREY          04/16/20   04/21/20   05/04/20                                  5,041               500        410      90     1         4,042     80.2%
28. NAPA              04/17/20   05/06/20   05/14/20                                  3,337               500        402      98     1         2,645     79.3%
29. NEVADA            04/16/20   04/21/20   05/07/20                                  1,042               500        422      78     5           868     83.3%
30. ORANGE            04/17/20   04/29/20   06/04/20                                 61,787             1,854      1,411     443     3        43,791     70.9%
31. PLACER            04/16/20   04/20/20   06/02/20                                  9,356               500        422      78     0         7,896     84.4%
32. PLUMAS            04/16/20   04/20/20   04/23/20                                    551               551        463      88     2           463     84.0%
33. RIVERSIDE         04/20/20   04/30/20   06/15/20                                 65,305             1,959      1,601     358     4        49,059     75.1%
34. SACRAMENTO        04/17/20   04/29/20   05/14/20                                 42,566             1,277        961     316     2        29,877     70.2%
35. SAN BENITO        04/16/20   04/28/20   06/10/20                                    535               535        429     106    13           429     80.2%
36. SAN BERNARDINO    04/17/20   04/29/20   05/21/20                                 64,102             1,924      1,586     338     0        52,841     82.4%
37. SAN DIEGO         04/20/20   04/30/20   06/15/20                                112,393             3,372      2,460     912     9        72,296     64.3%
38. SAN FRANCISCO     04/17/20   05/08/20   05/15/20                                 11,607               500        389     111     2         7,999     68.9%
39. SAN JOAQUIN       04/17/20   04/29/20   06/11/20                                 15,672               500        365     135     1        10,489     66.9%
40. SAN LUIS OBISPO   04/16/20   05/19/20   05/19/20                                  6,266               500        342     158     2         3,997     63.8%
41. SAN MATEO         04/16/20   05/11/20   06/11/20                                  5,380               500        429      69     2         4,406     81.9%
42. SANTA BARBARA     04/20/20   04/24/20   05/28/20                                  9,901               500        388     112     0         7,683     77.6%
43. SANTA CLARA       04/17/20   04/28/20   05/08/20                                 24,938               748        622     126     1        19,659     78.8%
44. SANTA CRUZ        04/16/20   04/17/20   05/14/20                                  5,719               500        408      92     0         4,667     81.6%
45. SHASTA            04/16/20   04/21/20   05/13/20                                  6,168               500        380     120     1         4,548     73.7%
46. SIERRA            04/16/20   04/21/20   04/23/20                                     12                12          9       3     0             9     75.0%
47. SISKIYOU          04/16/20   04/16/20   06/03/20                                  1,008               500        370     130    12           721     71.6%
48. SOLANO            04/17/20   05/19/20   05/26/20                                 10,806               500        388     112     1         7,940     73.5%
49. SONOMA            04/17/20   04/28/20   04/30/20                                 12,271               500        406      94     0         9,964     81.2%
50. STANISLAUS        04/17/20   04/22/20   05/29/20                                 12,549               500        425      75     0        10,667     85.0%
51. SUTTER            04/16/20   04/27/20   05/11/20                                  2,151               500        368     132     2         1,555     72.3%
52. TEHAMA            04/16/20   04/22/20   05/13/20                                    888               500        410      90     5           721     81.2%
53. TRINITY           04/17/20   04/20/20   05/20/20                                    247               247        203      44     0           203     82.2%
54. TULARE            04/17/20   04/20/20   06/04/20                                 12,377               500        416      84     0        10,298     83.2%
55. TUOLUMNE          04/16/20   04/16/20   05/05/20        RANGE:                    1,373               500        413      87     5         1,110     80.9%
56. VENTURA           04/20/20   04/27/20   05/28/20     110% = 685,534              21,041               631        526     105     1        16,461     78.2%
57. YOLO              04/16/20   04/16/20   05/29/20     100% = 623,212               3,455               500        396     102     2         2,655     76.8%
58. YUBA              04/16/20   04/20/20   05/15/20      95% = 592,052               2,307               500        345     155     4         1,525     66.1%
                                                                                                                                                   0
TOTAL:                                                                          1,012,034            45,216       35,751   9,458   173      739,326     73.05%



                                                       For questions regarding this spreadsheet please contact:
                                                        Secretary of State Elections Division (916) 657-2166
                                                                         6/15/2020 5:03 PM
        Case 3:20-cv-04479-RS Document 13-3 Filed 07/10/20 Page 52 of 52




                              CERTIFICATE OF SERVICE
Case Name:     Blankenship, Donald, et al. v.             No.    3:20-cv-04479
               Gavin Newsom, et al.

I hereby certify that on July 10, 2020, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
DECLARATION OF RACHELLE DELUCCHI IN SUPPORT OF STATE
DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR A TEMPORARY
RESTRAINING ORDER AND/OR PRELIMINARY INJUNCTION
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on July 10, 2020, at Los Angeles, California.


              Lara Haddad                                         s/ Lara Haddad
               Declarant                                              Signature
